[a101wla-811068xv3xcrossr001.jpg]
CROSSROADS, SAN MATEO, CALIFORNIA OFFICE LEASE This Office Lease (the "Lease"),
dated as of the date set forth in Section 1 of the Summary of Basic Lease
Information (the "Summary"), below, is made by and between BCSP CROSSROADS
PROPERTY LLC, a Delaware limited liability company ("Landlord"), and
HEALTHEQUITY, INC., a Delaware corporation ("Tenant"). SUMMARY OF BASIC LEASE
INFORMATION TERMS OF LEASE DESCRIPTION 1. Date: January 17, 2020 2. Premises
(Article 1). 2.1 Building: 1825 South Grant Street San Mateo, California 94402
2.2 Premises: Approximately 7,614 rentable square feet of space located on the
seventh (7th) floor of the Building and commonly known as Suite 725, as further
set forth in Exhibit A to the Office Lease. 2.3 Project: The Building and the
adjacent buildings located at 1875 and 1855 South Grant Street, San Mateo,
California 3. Lease Term (Article 2). 3.1 Length of Term: Three (3) years and
one (1) month. 3.2 Lease Commencement March 1, 2020. Date: 3.3 Lease Expiration
Date: The last day of the thirty-seventh (37th) full calendar month of the Lease
Term. 4. Base Rent (Article 3): Monthly Base Monthly Rent Period During
Annualized Installment per Rentable Lease Term Base Rent of Base Rent Square
Foot Lease Months 1-12 $415,724.40 $34,643.70* $4.55 Lease Months 13-24
$428,196.12 $35,683.01 $4.69 Lease Months 25-36 $441,042.00 $36,753.50 $4.83
Lease Month 37 N/A $37,856.11 $4.97 * Subject to the Rent Abatement Period set
forth in Section 3.2 below. CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr002.jpg]
5. Tenant's Share (Article 4): Approximately 4.7304%. 6. Permitted Use (Article
5): General office use consistent with a first-class office building. 7.
Security Deposit (Article 21): $41,366.39. 8. Parking Pass Ratio (Article 28):
3.3 unreserved parking passes for every 1,000 rentable square feet of the
Premises, of which, subject to the terms of Article 28 of the Lease. 9. Address
of Tenant HealthEquity, Inc. (Section 29.18): 15 W. Scenic Pointe Drive, Suite
100 Draper, Utah 84020 Attention: General Counsel And with a required copy to:
Colliers International 6440 South Millrock Drive, #500 Salt Lake City, Utah
84121 Attention: Lora Munson, Executive Vice President 10. Address of Landlord
(Section 29.18): See Section 29.18 of the Lease. 11. Brokers Jones Lang LaSalle
and Cushman & Wakefield, (Section 29.24): representing Landlord and Colliers
International, representing Tenant. 12. Improvement Allowance (Exhibit B):
$15.00 per rentable square foot of the Premises. CROSSROADS 811068.04/WLA Office
Lease 375985-00061/1-24-20/cb/ejs -2- [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr003.jpg]
Page(s) ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS 1.1 Premises,
Building, Project and Common Areas. 1.1.1 The Premises. Landlord hereby leases
to Tenant and Tenant hereby leases from Landlord the premises set forth in
Section 2.2 of the Summary (the "Premises"). The outline of the Premises is set
forth in Exhibit A attached hereto. Landlord and Tenant hereby acknowledge and
agree that the rentable square footage of the Premises is as set forth in
Section 2.2 of the Summary, and that such rentable square footage shall not be
subject to remeasurement or modification. The parties hereto agree that the
lease of the Premises is upon and subject to the terms, covenants and conditions
herein set forth, and Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of such terms, covenants and
conditions by it to be kept and performed and that this Lease is made upon the
condition of such performance. The parties hereto hereby acknowledge that the
purpose of Exhibit A is to show the approximate location of the Premises in the
"Building," as that term is defined in Section 1.1.2, below, only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the "Common Areas," as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the "Project,"
as that term is defined in Section 1.1.2, below. Except as specifically set
forth in this Lease and in the Tenant Work Letter attached hereto as Exhibit B
(the "Tenant Work Letter"), Tenant shall accept the Premises in their existing,
"as is" condition, and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this Lease
and the Tenant Work Letter. The taking of possession of the Premises by Tenant
shall conclusively establish that the Premises and the Building were at such
time in good and sanitary order, condition and repair, subject only to (i) to
Landlord's obligation to complete any punch list items in accordance with
Section 1.1 of the Tenant Work Letter, and (ii) Landlord's obligations set forth
in Article 7 of this Lease with respect to the maintenance and repair of the
Base Building (as defined in Section 8.2 of this Lease). 1.1.2 The Building and
The Project. The Premises are a part of the building set forth in Section 2.1 of
the Summary (the "Building"). The Building is part of an office project
currently known as "Crossroads." The term "Project," as used in this Lease,
shall mean (i) the Building and the Common Areas, (ii) adjacent office buildings
as set forth in Section 2.3 of the Summary (the "Adjacent Buildings"), (iii) the
associated parking areas, and (iv) the outside plaza areas and the land (which
is improved with landscaping and other improvements) upon which the Building,
Adjacent Buildings and the Common Areas are located, and (iv) at Landlord's
discretion, any additional real property, areas, land, buildings or other
improvements added thereto outside of the Project. 1.1.3 Common Areas. Tenant
shall have the non-exclusive right to use in common with other tenants in the
Project, and subject to the rules and regulations referred to in Article 5 of
this Lease, those portions of the Project which are provided, from time to time,
for use in common by Landlord, Tenant and any other tenants of the Project (such
areas, together with such other portions of the Project designated by Landlord,
in its discretion, including certain areas designated for the exclusive use of
certain tenants, or to be shared by Landlord and certain tenants, are
collectively referred to herein as the "Common Areas"). The Common Areas shall
consist of the "Project Common Areas" and the "Building Common Areas." The term
"Project Common Areas," as used in this Lease, shall mean the portion of the
Project designated as such by Landlord. The term "Building Common Areas," as
used in this Lease, shall mean the portions of the Common Areas located within
the Building designated as such by Landlord. The manner in which the Common
Areas are maintained and operated shall be at the sole discretion of Landlord
and the use thereof shall be subject to such rules, regulations and restrictions
as Landlord may make from time to time. Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas. CROSSROADS 811068.04/WLA Office
Lease 375985-00061/1-24-20/cb/ejs (1) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr004.jpg]
Page(s) 1.2 Temporary Premises. Commencing on February 18, 2020 (the "Temporary
Premises Commencement Date") and continuing through and including the date (the
"Temporary Premises Expiration Date") immediately preceding the earlier to occur
of (a) the Landlord Work Substantial Completion Date, (b) the date that Tenant
elects upon five (5) days' written notice to Landlord, to occupy the Premises
from and after the Lease Commencement Date, notwithstanding the Substantial
Completion Date has not yet occurred, and (c) April 30, 2020, Tenant shall lease
approximately 3,437 rentable square feet of space located on the seventh (7th)
floor of the Building, commonly known as Suite 700 and as more particularly set
forth on Exhibit A-2, attached hereto (the "Temporary Premises") upon the terms
and conditions set forth in this Section 1.2 and this Lease. The period of
Tenant's lease of the Temporary Premises, commencing as of the Temporary
Premises Commencement Date and continuing through and including the Temporary
Premises Expiration Date, shall be referred to herein as the "Temporary Premises
Term". Landlord and Tenant hereby acknowledge and agree that the rentable square
footage of the Temporary Premises, as set forth herein, shall not be subject to
re-measurement or modification. Tenant's lease of the Temporary Premises shall
be upon all of the terms and conditions set forth in this Lease as though the
Temporary Premises was the Premises, provided that (i) Tenant shall not be
required to pay monthly Base Rent for the Temporary Premises, (ii) Tenant shall
not be required to pay Tenant's Share of Direct Expenses for the Temporary
Premises for the period commencing on the Temporary Premises Commencement Date
and continuing through and including February 29, 2020, and following such
period (to the extent the Temporary Premises Expiration Date has not occurred)
Tenant shall pay all Direct Expenses attributable to the Temporary Premises,
provided that Tenant's Share of the Temporary Premises shall be equal to
2.1353%, (iii) Tenant shall have no right to alter or improve the Temporary
Premises, (iv) Tenant shall have no right to sublease or otherwise transfer any
interest in the Temporary Premises, and (v) Tenant shall accept the Temporary
Premises in its existing, "as is" condition, the terms of the Tenant Work Letter
shall be inapplicable to the Temporary Premises, and Landlord shall have no
obligation to provide or pay for improvements of any kind with respect to the
Temporary Premises. Tenant shall surrender the Temporary Premises upon the
expiration of the Temporary Premises Term in the condition received (reasonable
wear and tear excepted). Landlord shall have the right, at Tenant's sole cost
and expense, to repair and restore the Premises to the condition existing prior
to Landlord's delivery thereof to Tenant (reasonable wear and tear excepted).
Any such amounts due to Landlord from Tenant hereunder shall be paid by Tenant
within ten (10) days following demand. In the event that Tenant shall fail to
timely vacate and surrender the Temporary Premises upon the expiration of the
Temporary Premises Term, then the terms of Article 16 of this Lease shall be
applicable (with the holdover rent due thereunder to be calculated as if Tenant
had paid monthly Base Rent for the Temporary Premises during the Temporary
Premises Term at the per rentable square foot rate payable by Tenant for the
Premises as of the Lease Commencement Date). Landlord shall allow Tenant access
to the Temporary Premises beginning on February 1, 2020 for the purpose of
Tenant installing furniture, equipment or fixtures (including Tenant's data and
telephone equipment and cabling) in the Temporary Premises. Prior to Tenant's
entry into the Temporary Premises as permitted by the terms of this Paragraph,
Tenant shall have submitted a schedule to Landlord for its approval, which
schedule shall detail the timing and purpose of Tenant's entry. Tenant shall
hold Landlord harmless from and indemnify, protect and defend Landlord against
any loss or damage to the Building or Temporary Premises and against injury to
any persons caused by Tenant's actions pursuant to this Paragraph. ARTICLE 2
LEASE TERM 2.1 Lease Term. The terms and provisions of this Lease shall be
effective as of the date of this Lease. The term of this Lease (the "Lease
Term") shall be as set forth in Section 3.1 of the Summary, shall commence on
the date set forth in Section 3.2 of the Summary (the "Lease Commencement
Date"), and shall terminate on the date set forth in Section 3.3 of the Summary
(the "Lease Expiration Date") unless this Lease is sooner terminated as
hereinafter provided. Tenant hereby acknowledges that the Premises are currently
occupied by another tenant of the Building. If Landlord is unable for any reason
to deliver possession of the Premises to Tenant on any specific date, then
Landlord shall not be subject to any liability for its failure to do so, and
such failure shall not affect the validity of this Lease or the obligations of
Tenant hereunder. For purposes of this Lease, the term "Lease Month" shall mean
each succeeding calendar month during the Lease Term; provided that the first
Lease Month shall commence on the Lease Commencement Date and shall end on the
last day of the first (1st) full calendar month of the Lease Term and that the
last Lease Month shall expire on the Lease Expiration Date. At any time during
the Lease Term, Landlord CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (2) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr005.jpg]
Page(s) may deliver to Tenant a notice in the form as set forth in Exhibit C,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within five (5) days of
receipt thereof. 2.2 Option Term. 2.2.1 Option Right. Landlord hereby grants to
the originally named Tenant herein ("Original Tenant") one (1) option to extend
the Lease Term for a period of three (3) years (the "Option Term"), which option
shall be exercisable only by written notice delivered by Tenant to Landlord as
provided in Section 2.2.3 below, provided that the following conditions (the
"Option Conditions") are satisfied: (i) as of the date of delivery of such
notice, Tenant is not in default under this Lease; (ii) Tenant is not in default
under this Lease at the time Landlord and Tenant execute an amendment to this
Lease extending the Lease Term for the Option Term, and as of the end of the
Lease Term, Tenant is not in default under this Lease; (iii) Tenant has not
previously been in default under this Lease more than once; and (iv) the Lease
then remains in full force and effect and Original Tenant occupies the entire
Premises at the time the option to extend is exercised and as of the
commencement of the Option Term. Landlord may, at Landlord's option, exercised
in Landlord's sole and absolute discretion, waive any of the Option Conditions
in which case the option, if otherwise properly exercised by Tenant, shall
remain in full force and effect. Upon the proper exercise of such option to
extend, and provided that Tenant satisfies all of the Option Conditions (except
those, if any, which are waived by Landlord), the Lease Term, as it applies to
the Premises, shall be extended for a period of three (3) years. The rights
contained in this Section 2.2 shall be personal to Original Tenant and may be
exercised by Original Tenant only (and not by any assignee, sublessee or other
"Transferee," as that term is defined in Section 14.1 of this Lease, of Tenant's
interest in this Lease). 2.2.2 Option Rent. The rent payable by Tenant during
the Option Term (the "Option Rent") shall be equal to the "Fair Market Rent", as
defined below, for the Premises as of the commencement of the Option Term. As
used herein, the "Fair Market Rent" shall mean the rent (including additional
rent and considering any "base year" or "expense stop" applicable thereto),
including all escalations, at which tenants, as of the commencement of the
Option Term, are leasing non-expansion, non-sublease, non-encumbered, non-equity
space comparable in size, location and quality to the Premises, for a similar
lease term, which comparable space is located in the Project and in the
"Comparable Buildings," as that term is defined, below and which comparable
transactions (collectively, the "Comparable Transactions") are entered into
within the six (6) month period immediately preceding Landlord's delivery of the
Option Rent Notice (as defined in Section 2.2.3 below), and taking into
consideration only the following concessions (the "Concessions"): (a) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable space, (b) tenant improvements or allowances provided or to be
provided for such comparable space, taking into account, and deducting the value
of, the existing improvements in the Premises, such value to be based upon the
age, quality and layout of the improvements and the extent to which the same
could be utilized by a typical general office user, and (c) other reasonable
monetary concessions being granted such tenants in connection with such
comparable space; provided, however, that in calculating the Option Rent, no
consideration shall be given to (i) the fact that Landlord is or is not required
to pay a real estate brokerage commission in connection with Tenant's exercise
of its right to lease the Premises during the Option Term or in connection with
the Comparable Transactions or the fact that landlords are or are not paying
real estate brokerage commissions in connection with such Comparable
Transactions, and (ii) any period of rental abatement, if any, granted to
tenants in Comparable Transactions in connection with the design, permitting and
construction of tenant improvements in such comparable spaces. The Option Rent
shall additionally include a determination as to whether, and if so to what
extent, Tenant must provide Landlord with financial security, such as a letter
of credit or guaranty, for Tenant's Rent obligations during the applicable
Option Term. Such determination shall be made by reviewing the extent of
financial security then generally being imposed in Comparable Transactions from
tenants of comparable financial condition and credit history to the then
existing financial condition and credit history of Tenant (with appropriate
adjustments to account for differences in the then-existing financial condition
of Tenant and such other tenants). If in determining the Option Rent a tenant
improvement allowance is granted under item (b) above, Landlord may, at
Landlord's sole option, elect any or a portion of the following: (A) to grant
some or all of the Concessions to Tenant in the form as described above (i.e.,
as free rent or as an improvement allowance), and (B) to adjust the rental rate
component of the Option Rent to be an effective rental rate which takes into
consideration the total dollar value of the Concessions (in which case the
Concessions evidenced in the effective rental rate shall not be granted to
Tenant). For purposes of this Lease, the term “Comparable Buildings” shall mean
Class A office properties which are substantially similar in size, construction
quality, age, and use, and are located within the City of San Mateo, Foster
City, and Redwood Shores. CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (3) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr006.jpg]
Page(s) Notwithstanding anything to the contrary contained in this Section 2.2.2
above, if there are not a sufficient number of Comparable Transactions with a
comparable lease term to the Option Term to determine the Fair Market Rent for a
lease of such duration, then the Fair Market Rent for purposes of this Section
2.2 shall be equal to that of Comparable Transactions with a term of five (5)
years, provided that the Concessions shall be appropriately prorated on a
fractional basis to account for the difference between the Option Term and the
lease terms of the Comparable Transactions. 2.2.3 Exercise of Option. The option
contained in this Section 2.2 shall be exercised by Tenant, if at all, only in
the following manner: Tenant shall deliver written notice to Landlord of its
intention to extend the Lease Term not more than twelve (12) months and not less
than nine (9) months prior to the expiration of the initial Lease Term (the
"Option Interest Notice"). Landlord, within thirty (30) days after receipt of
Tenant's Option Interest Notice, shall deliver notice (the "Option Rent Notice")
to Tenant setting forth the Option Rent. If Tenant wishes to exercise such
option, Tenant shall, on or before the date occurring thirty (30) days after
Tenant's receipt of the Option Rent Notice, exercise the option by delivering
written notice thereof to Landlord (the "Option Exercise Notice"). Concurrently
with Tenant's delivery of the Option Exercise Notice, Tenant may, at its option,
object to the Option Rent contained in the Option Rent, in which case the
parties shall follow the procedure, and the Option Rent shall be determined, as
set forth in Section 2.2.4 below. If Tenant fails to so object, then the Option
Rent shall be as set forth in the Option Rent Notice. If Tenant fails to deliver
the Option Exercise Notice by the date set forth above for such delivery, Tenant
shall be deemed to have waived its right to extend the Lease Term pursuant to
this Section 2.2. 2.2.4 Determination of Option Rent. In the event Tenant timely
and appropriately objects to the Option Rent, Landlord and Tenant shall attempt
to agree upon the Option Rent using their best good-faith efforts. If Landlord
and Tenant fail to reach agreement within thirty (30) days following Tenant's
objection to the Option Rent, (the "Outside Agreement Date"), then each party
shall make a separate determination of the Option Rent, as the case may be,
within thirty (30) days, and such determinations shall be submitted to
arbitration in accordance with Sections 2.2.4.1 through 2.2.4.7 below. 2.2.4.1
Landlord and Tenant shall each appoint one arbitrator who shall by profession be
a real estate broker, lawyer or appraiser who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing (or
appraisal, as the case may be) of commercial office properties in San Mateo and
surrounding areas. The determination of the arbitrators shall be limited solely
to the issue of whether Landlord's or Tenant's submitted Option Rent, is the
closest to the actual Option Rent as determined by the arbitrators, taking into
account the requirements of Section 2.2.3 of this Lease. Each such arbitrator
shall be appointed within fifteen (15) days after the Outside Agreement Date.
2.2.4.2 The two arbitrators so appointed shall within ten (10) days of the date
of the appointment of the last appointed arbitrator agree upon and appoint a
third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two arbitrators. 2.2.4.3 The three
arbitrators shall within thirty (30) days of the appointment of the third
arbitrator reach a decision as to whether the parties shall use Landlord's or
Tenant's submitted Option Rent, and shall notify Landlord and Tenant thereof.
2.2.4.4 The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant. 2.2.4.5 If either Landlord or Tenant fails to appoint
an arbitrator within fifteen (15) days after the applicable Outside Agreement
Date, the arbitrator appointed by one of them shall reach a decision, notify
Landlord and Tenant thereof, and such arbitrator's decision shall be binding
upon Landlord and Tenant. 2.2.4.6 If the two arbitrators fail to agree upon and
appoint a third arbitrator, or both parties fail to appoint an arbitrator, then
the appointment of the third arbitrator or any arbitrator shall be dismissed and
the matter to be decided shall be forthwith submitted to arbitration under the
provisions of the JAMS, but subject to the instruction set forth in this Section
2.2.4. CROSSROADS 811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (4)
[Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr007.jpg]
Page(s) 2.2.4.7 The cost of arbitration shall be paid by Landlord and Tenant
equally. ARTICLE 3 BASE RENT 3.1 In General. Tenant shall pay, without prior
notice or demand, to Landlord or Landlord's agent at the management office of
the Project, or, at Landlord's option, at such other place as Landlord may from
time to time designate in writing, by a check for currency which, at the time of
payment, is legal tender for private or public debts in the United States of
America, base rent ("Base Rent") as set forth in Section 4 of the Summary,
payable in equal monthly installments as set forth in Section 4 of the Summary
in advance on or before the first day of each and every calendar month during
the Lease Term, without any setoff or deduction whatsoever. On or before the
date that is ten (10) days following Tenant's execution and delivery of this
Lease to Landlord, Tenant shall pay to Landlord an amount equal to $48,348.90,
which amount shall be applied to the first Base Rent and Tenant's Share of
"Direct Expenses," as that term is defined in Section 4.2.2, below, due under
this Lease following the Rent Abatement Period set forth in Section 3.2 below.
If any Rent payment date (including the Lease Commencement Date) falls on a day
of the month other than the first day of such month or if any payment of Rent is
for a period which is shorter than one month, the Rent for any fractional month
shall accrue on a daily basis for the period from the date such payment is due
to the end of such calendar month or to the end of the Lease Term at a rate per
day which is equal to 1/365 of the applicable annual Rent. All other payments or
adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis. 3.2 Abated Base
Rent. Provided that Tenant is not then in default under the terms of this Lease,
then Tenant shall not be obligated to pay the Base Rent otherwise attributable
to the Premises (the "Rent Abatement") during the first full calendar month of
the Lease Term (the "Rent Abatement Period"). Landlord and Tenant acknowledge
that the aggregate amount of the Base Rent Abatement equals $34,643.70
"Abatement Amount". Tenant acknowledges and agrees that the foregoing Rent
Abatement has been granted to Tenant as additional consideration for entering
into this Lease, and for agreeing to pay the Rent and perform the terms and
conditions otherwise required under this Lease. If Tenant shall be in default
under this Lease and shall fail to cure such default within the notice and cure
period, if any, permitted for cure pursuant to this Lease, then Landlord may at
its option, elect, in addition to any other remedies Landlord may have under
this Lease, the following remedy: that the dollar amount of the unapplied
portion of the Rent Abatement as of such default shall be converted to a credit
to be applied to the Base Rent applicable at the end of the Lease Term and
Tenant shall immediately be obligated to begin paying Base Rent for the Premises
in full. ARTICLE 4 ADDITIONAL RENT 4.1 General Terms. In addition to paying the
Base Rent specified in Article 3 of this Lease, Tenant shall pay "Tenant's
Share" of the annual "Direct Expenses," as those terms are defined in Sections
4.2.6 and 4.2.2 of this Lease, respectively. Such payments by Tenant, together
with any and all other amounts payable by Tenant to Landlord pursuant to the
terms of this Lease, are hereinafter collectively referred to as the "Additional
Rent", and the Base Rent and the Additional Rent are herein collectively
referred to as "Rent." All amounts due under this Article 4 as Additional Rent
shall be payable for the same periods and in the same manner as the Base Rent.
Without limitation on other obligations of Tenant which survive the expiration
of the Lease Term, the obligations of Tenant to pay the Additional Rent provided
for in this Article 4 shall survive the expiration of the Lease Term. 4.2
Definitions of Key Terms Relating to Additional Rent. As used in this Article 4,
the following terms shall have the meanings hereinafter set forth: 4.2.1
"Tenant's Share " shall mean the amount set forth in Section 5 of the Summary.
4.2.2 ""Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
CROSSROADS 811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (5)
[Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr008.jpg]
Page(s) 4.2.3 "Expense Year" shall mean each calendar year in which any portion
of the Lease Term falls, through and including the calendar year in which the
Lease Term expires, provided that Landlord, upon notice to Tenant, may change
the Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.
4.2.4 "Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, restoration or operation of the Project, or any portion thereof. Without
limiting the generality of the foregoing, Operating Expenses shall specifically
include any and all of the following: (i) the cost of supplying all utilities,
the cost of operating, repairing, maintaining, and renovating the utility,
telephone, mechanical, sanitary, storm drainage, and elevator systems, and the
cost of maintenance and service contracts in connection therewith; (ii) the cost
of licenses, certificates, permits and inspections for the Project and the cost
of contesting any governmental enactments which may affect Operating Expenses,
and the costs incurred in connection with a governmentally mandated
transportation system management program or similar program; (iii) the cost of
all insurance carried by Landlord in connection with the Project as reasonably
determined by Landlord; (iv) the cost of landscaping, relamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Project, or any portion thereof; (v) the cost of parking area
operation, repair, restoration, and maintenance; (vi) fees and other costs,
including management fees, consulting fees, legal fees and accounting fees, of
all contractors and consultants in connection with the management, operation,
maintenance and repair of the Project; (vii) payments under any equipment rental
agreements and the fair rental value of any management office space and tenant
amenity spaces; (viii) subject to item (f), below, wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project; (ix) costs
under any instrument pertaining to the sharing of costs by the Project; (x)
operation, repair, maintenance and replacement of all systems and equipment and
components thereof of the Project; (xi) the cost of janitorial, alarm, security
and other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in common areas, maintenance and replacement of curbs and walkways,
repair to roofs and re-roofing; (xii) amortization (including interest on the
unamortized cost) over such period of time as Landlord shall reasonably
determine, of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof; (xiii) the cost of capital improvements or other costs incurred in
connection with the Project (A) which are intended to effect economies in the
operation or maintenance of the Project, or any portion thereof, or to reduce
current or future Operating Expenses or to enhance or improve the safety or
security of the Project (including without limitation the communication systems)
or its occupants, (B) that are required to comply with present or anticipated
conservation programs, (C) which are replacements or modifications of
nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, or (D) that are required under any
governmental law or regulation; provided, however, that any capital expenditure
shall be amortized (including interest on the amortized cost) over its
reasonable useful life as Landlord shall reasonably determine consistent with
sound real estate accounting principles; and (xiv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute "Tax
Expenses" as that term is defined in Section 4.2.5, below, (xv) market rental
and expenses to operate, maintain and repair amenities and programming provided
by Landlord for the benefit of tenants; (xvi) cost of tenant relation programs
reasonably established by Landlord, and (xvii) payments under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the sharing of costs by the Building, including, without
limitation, any covenants, conditions and restrictions affecting the property,
and reciprocal easement agreements affecting the property, any parking licenses,
and any agreements with transit agencies affecting the Project (collectively,
"Underlying Documents"). Notwithstanding the foregoing, for purposes of this
Lease, Operating Expenses shall not, however, include: (a) costs, including
legal fees, space planners' fees, advertising and promotional expenses (except
as otherwise set forth above), and brokerage fees incurred in connection with
the original construction or development, or original or future leasing of the
Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for new tenants
initially occupying space in the Project after the Lease Commencement Date or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the CROSSROADS
811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (6) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr009.jpg]
Page(s) Project (including, without limitation, "spec suites") (excluding,
however, such costs relating to any common areas of the Project or parking
facilities); (b) except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest, costs of capital repairs and alterations, and
costs of capital improvements and equipment; (c) costs for which the Landlord is
reimbursed by any tenant or occupant of the Project or by insurance by its
carrier or any tenant's carrier or by anyone else, and electric power costs for
which any tenant directly contracts with the local public service company; (d)
any bad debt loss, rent loss, or reserves for bad debts or rent loss; (e) costs
associated with the operation of the business of the partnership or entity which
constitutes the Landlord, as the same are distinguished from the costs of
operation of the Project (which shall specifically include, but not be limited
to, accounting costs associated with the operation of the Project). Costs
associated with the operation of the business of the partnership or entity which
constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants; (f) the wages and benefits of any employee who does
not devote substantially all of his or her employed time to the Project unless
such wages and benefits are prorated to reflect time spent on operating and
managing the Project vis-a-vis time spent on matters unrelated to operating and
managing the Project; provided, that in no event shall Operating Expenses for
purposes of this Lease include salaries and all other compensation (including
fringe benefits) of persons generally considered to be higher in rank than the
position of a person, regardless of title, who supervises property managers that
manage the Project and other projects of Landlord and affiliates of Landlord;
(g) amount paid as ground rental for the Project by the Landlord; (h) except for
a Project management fee, overhead and profit increment paid to the Landlord or
to subsidiaries or affiliates of the Landlord for services in the Project to the
extent the same exceeds the costs of such services rendered by qualified,
first-class unaffiliated third parties on a competitive basis; (i) any
compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense; (j)
rentals and other related expenses incurred in leasing air conditioning systems,
elevators or other equipment which if purchased the cost of which would be
excluded from Operating Expenses as a capital cost, except equipment not affixed
to the Project which is used in providing janitorial or similar services and,
further excepting from this exclusion such equipment rented or leased to remedy
or ameliorate an emergency condition in the Project; (k) all items and services
for which Tenant or any other tenant in the Project reimburses Landlord or which
Landlord provides selectively to one or more tenants (other than Tenant) without
reimbursement; (l) any costs expressly excluded from Operating Expenses
elsewhere in this Lease; CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (7) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr010.jpg]
Page(s) (m) rent for any office space occupied by Project management personnel
to the extent the size or rental rate of such office space exceeds the size or
fair market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project; (n) costs arising from the
gross negligence or willful misconduct of Landlord or its agents, employees,
vendors, contractors, or providers of materials or services; (o) costs incurred
to comply with laws relating to the removal of hazardous material (as defined
under applicable law) which was in existence in the Building or on the Project
prior to the Lease Commencement Date, and was of such a nature that a federal,
State or municipal governmental authority, if it had then had knowledge of the
presence of such hazardous material, in the state, and under the conditions that
it then existed in the Building or on the Project, would have then required the
removal of such hazardous material or other remedial or containment action with
respect thereto; and costs incurred to remove, remedy, contain, or treat
hazardous material, which hazardous material is brought into the Building or
onto the Project after the date hereof by Landlord or any other tenant of the
Project and is of such a nature, at that time, that a federal, State or
municipal governmental authority, if it had then had knowledge of the presence
of such hazardous material, in the state, and under the conditions, that it then
exists in the Building or on the Project, would have then required the removal
of such hazardous material or other remedial or containment action with respect
thereto; (p) entertainment and travel expenses for any purpose not directly
related to the operations and management of the Building; (q) rentals and other
related expenses incurred in leasing air conditioning systems, elevators or
other equipment which if purchased the cost of which would be excluded from
Operating Expenses as a capital cost, except equipment not affixed to the
Project which is used in providing janitorial or similar services and, further
excepting from this exclusion such equipment rented or leased to remedy or
ameliorate an emergency condition in the Project; and (r) costs arising from
Landlord's charitable or political contributions. If Landlord is not furnishing
any particular work or service (the cost of which, if performed by Landlord,
would be included in Operating Expenses) to a tenant who has undertaken to
perform such work or service in lieu of the performance thereof by Landlord,
Operating Expenses shall be deemed to be increased by an amount equal to the
additional Operating Expenses which would reasonably have been incurred during
such period by Landlord if it had at its own expense furnished such work or
service to such tenant. If the Project is not one hundred percent (100%)
occupied during all or a portion of any Expense Year, Landlord shall make an
appropriate adjustment to the components of Operating Expenses for such year to
determine the amount of Operating Expenses that would have been incurred had the
Project been one hundred percent (100%) occupied; and the amount so determined
shall be deemed to have been the amount of Operating Expenses for such year.
4.2.5 Taxes. 4.2.5.1 "Tax Expenses" shall mean all federal, state, county, or
local governmental or municipal taxes, fees, charges or other impositions of
every kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof. CROSSROADS 811068.04/WLA
Office Lease 375985-00061/1-24-20/cb/ejs (8) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr011.jpg]
Page(s) 4.2.5.2 Tax Expenses shall include, without limitation: (i) Any tax on
the rent, right to rent or other income from the Project, or any portion
thereof, or as against the business of leasing the Project, or any portion
thereof; (ii) Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election ("Proposition 13")
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project's contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies; (iii) any tax or assessment levied in connection with
Metrorail or any similar transportation system; (iv) Any assessment, tax, fee,
levy, or charge allocable to or measured by the area of the Premises or the Rent
payable hereunder, including, without limitation, any business or gross income
tax or excise tax with respect to the receipt of such rent, or upon or with
respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (v) Any assessment, tax, fee, levy or charge, upon this transaction
or any document to which Tenant is a party, creating or transferring an interest
or an estate in the Premises. 4.2.5.3 Any costs and expenses (including, without
limitation, reasonable attorneys' and consultants' fees) incurred in attempting
to protest, reduce or minimize Tax Expenses shall be included in Tax Expenses in
the Expense Year such expenses are incurred. Tax refunds shall be credited
against Tax Expenses and refunded to Tenant regardless of when received, based
on the Expense Year to which the refund is applicable, provided that in no event
shall the amount to be refunded to Tenant for any such Expense Year exceed the
total amount paid by Tenant as Additional Rent under this Article 4 for such
Expense Year. Notwithstanding anything to the contrary set forth in this Lease,
(a) only Landlord may institute proceedings to reduce Tax Expenses and the
filing of any such proceeding by Tenant without Landlord's consent shall
constitute an event of default by Tenant under this Lease, and (b) Landlord
shall not be obligated to file any application or institute any proceeding
seeking a reduction in Tax Expenses. If Tax Expenses for any period during the
Lease Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant's Share of any such increased Tax Expenses. Notwithstanding anything to
the contrary contained in this Section 4.2.5 (except as set forth in Section
4.2.5.1, above), there shall be excluded from Tax Expenses (i) all excess
profits taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent applicable to Landlord's general or net income (as opposed to
rents, receipts or income attributable to operations at the Project), (ii) any
items included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.5 of this Lease. 4.3 Allocation of Expenses. 4.3.1 Method of
Allocation. The parties acknowledge that the Building is a part of a multi-
building project and that the costs and expenses incurred in connection with the
Project (i.e., the Direct Expenses) should be shared between the tenants of the
Building and the tenants of the Adjacent Buildings. Accordingly, as set forth in
Section 4.2 above, Direct Expenses (which consists of Operating Expenses and Tax
Expenses) are determined annually for the Project as a whole, and a portion of
the Direct Expenses, which portion shall be determined by Landlord on an
equitable basis, shall be allocated to the tenants of the Building (as opposed
to the tenants of Adjacent Buildings) and such portion shall be the Building
Direct Expenses for purposes of this Lease. Such portion of Direct Expenses
allocated to the tenants of the Building shall include all Direct Expenses
attributable solely to the Building and an equitable portion of the Direct
Expenses attributable to the Project as a whole. 4.3.2 Cost Pools. Landlord
shall have the right, from time to time, to equitably allocate some or all of
the Direct Expenses for the Project among different portions or occupants of the
Project (the "Cost Pools"), in Landlord's reasonable discretion. Such Cost Pools
may include, but shall not be limited to, the office space tenants of a building
of the Project or of the Project, and the retail space tenants of a building of
the Project or of the Project. The Direct Expenses within each such Cost Pool
shall be allocated and charged to the tenants within such Cost Pool in an
equitable manner. CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (9) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr012.jpg]
Page(s) 4.4 Calculation and Payment of Additional Rent. Tenant shall pay to
Landlord, in the manner set forth in Section 4.4.1, below, and as Additional
Rent, an amount equal to Tenant's Share of Direct Expenses. 4.4.1 Statement of
Actual Direct Expenses and Payment by Tenant. Landlord shall endeavor to give to
Tenant following the end of each Expense Year, a statement (the "Statement")
which shall state the Direct Expenses incurred or accrued for such preceding
Expense Year, and which shall indicate the amount of Tenant's Share of Direct
Expenses. Upon receipt of the Statement for each Expense Year commencing or
ending during the Lease Term, Tenant shall pay, with its next installment of
Base Rent due, the full amount of Tenant's Share of Direct Expenses for such
Expense Year, less the amounts, if any, paid during such Expense Year as
"Estimated Direct Expenses," as that term is defined in Section 4.4.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant's
Share of Direct Expenses, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant's Share of Direct Expenses for the
Expense Year in which this Lease terminates, Tenant shall immediately pay to
Landlord Tenant's Share of Direct Expenses, and if Tenant paid more as Estimated
Direct Expenses than the actual Tenant's Share of Direct Expenses, Landlord
shall, within thirty (30) days, deliver a check payable to Tenant in the amount
of the overpayment. The provisions of this Section 4.4.1 shall survive the
expiration or earlier termination of the Lease Term. 4.4.2 Statement of
Estimated Direct Expenses. In addition, Landlord shall endeavor to give Tenant a
yearly expense estimate statement (the "Estimate Statement") which shall set
forth Landlord's reasonable estimate (the "Estimate") of what the total amount
of Direct Expenses for the then-current Expense Year shall be and the estimated
Tenant's Share of Direct Expenses (the "Estimated Direct Expenses"). The failure
of Landlord to timely furnish the Estimate Statement for any Expense Year shall
not preclude Landlord from enforcing its rights to collect any Estimated Direct
Expenses under this Article 4, nor shall Landlord be prohibited from revising
any Estimate Statement or Estimated Direct Expenses theretofore delivered to the
extent necessary. Thereafter, Tenant shall pay, with its next installment of
Base Rent due, a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant. 4.5
Taxes and Other Charges for Which Tenant Is Directly Responsible. 4.5.1 Tenant
shall be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant's equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant's equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord's property or if the assessed value of Landlord's property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be. 4.5.2 If the tenant improvements
in the Premises, whether installed and/or paid for by Landlord or Tenant and
whether or not affixed to the real property so as to become a part thereof, are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord's "building standard" in
other space in the Building are assessed, then the Tax Expenses levied against
Landlord or the property by reason of such excess assessed valuation shall be
deemed to be taxes levied against personal property of Tenant and shall be
governed by the provisions of Section 4.5.1, above. 4.5.3 Notwithstanding any
contrary provision herein, Tenant shall pay prior to delinquency any (i) rent
tax or sales tax, service tax, transfer tax or value added tax, or any other
applicable tax on the rent or services CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (10) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr013.jpg]
Page(s) herein or otherwise respecting this Lease, (ii) taxes assessed upon or
with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Project parking facility; or (iii) taxes assessed
upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises. 4.6 Landlord's Records.
Upon Tenant's written request given not more than ninety (90) days after
Tenant's receipt of a Statement for a particular Expense Year, and provided that
Tenant is not then in default under this Lease beyond the applicable notice and
cure period provided in this Lease, specifically including, but not limited to,
the timely payment of Additional Rent (whether or not the same is the subject of
the audit contemplated herein), Landlord shall furnish Tenant with such
reasonable supporting documentation in connection with said Direct Expenses as
Tenant may reasonably request. Landlord shall provide said documentation to
Tenant within sixty (60) days after Tenant's written request therefor. Within
one hundred eighty (180) days after receipt of a Statement by Tenant (the "Audit
Period"), if Tenant disputes the amount of Direct Expenses set forth in the
Statement, an independent certified public accountant (which accountant (A) is a
member of a nationally or regionally recognized certified public accounting firm
which has previous experience in auditing financial operating records of
landlords of office buildings, (B) shall not already be providing primary
accounting and/or lease administration services to Tenant and shall not have
provided primary accounting and/or lease administration services to Tenant in
the past three (3) years, (C) is not working on a contingency fee basis [i.e.,
Tenant must be billed based on the actual time and materials that are incurred
by the certified public accounting firm in the performance of the audit], and
(D) shall not currently or in the future be providing accounting and/or lease
administration services to another tenant in the Building and/or the Project in
connection with a review or audit by such other tenant of Direct Expenses),
designated and paid for by Tenant, may, after reasonable notice to Landlord and
at reasonable times, audit Landlord's records with respect to the Statement at
Landlord's corporate offices, provided that (i) Tenant is not then in default
under this Lease (beyond the applicable notice and cure periods provided under
this Lease), (ii) Tenant has paid all amounts required to be paid under the
applicable Estimate Statement and Statement, and (iii) a copy of the audit
agreement between Tenant and its particular certified public accounting firm has
been delivered to Landlord prior to the commencement of the audit. In connection
with such audit, Tenant and Tenant's certified public accounting firm must agree
in advance to follow Landlord's reasonable rules and procedures regarding an
audit of the aforementioned Landlord records, and shall execute a commercially
reasonable confidentiality agreement regarding such audit. Any audit report
prepared by Tenant's certified public accounting firm shall be delivered
concurrently to Landlord and Tenant within the Audit Period. Tenant's failure to
audit the amount of Direct Expenses set forth in any Statement within the Audit
Period shall be deemed to be Tenant's approval of such Statement and Tenant,
thereafter, waives the right or ability to audit the amounts set forth in such
Statement. If after such audit, Tenant still disputes such Direct Expenses, an
audit to determine the proper amount shall be made, at Tenant's expense, by an
independent certified public accountant (the "Accountant") selected by Landlord
and subject to Tenant's reasonable approval; provided that if such audit by the
Accountant proves that Direct Expenses set forth in the particular Statement
were overstated by more than seven percent (7%), then the cost of the Accountant
and the cost of such audit shall be paid for by Landlord. Tenant hereby
acknowledges that Tenant's sole right to audit Landlord's records and to contest
the amount of Direct Expenses payable by Tenant shall be as set forth in this
Section 4.6, and Tenant hereby waives any and all other rights pursuant to
applicable law to audit such records and/or to contest the amount of Direct
Expenses payable by Tenant. ARTICLE 5 USE OF PREMISES 5.1 Permitted Use. Tenant
shall use the Premises solely for the Permitted Use set forth in Section 6 of
the Summary and Tenant shall not use or permit the Premises or the Project to be
used for any other purpose or purposes whatsoever without the prior written
consent of Landlord, which may be withheld in Landlord's sole discretion. Tenant
shall comply with the terms of Exhibit F, attached hereto. 5.2 Prohibited Uses.
Tenant further covenants and agrees that Tenant shall not use, or suffer or
permit any person or persons to use, the Premises or any part thereof for any
use or purpose contrary to the provisions of the Rules and Regulations set forth
in Exhibit D, attached hereto, or in violation of the laws of the United States
of America, the State of California, the ordinances, regulations or requirements
of the local municipal or county governing body or other lawful authorities
having jurisdiction over the Project) including, without limitation, any such
CROSSROADS 811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (11)
[Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr014.jpg]
Page(s) laws, ordinances, regulations or requirements relating to hazardous
materials or substances, as those terms are defined by applicable laws now or
hereafter in effect, or any Underlying Documents. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way damage the
reputation of the Project or obstruct or interfere with the rights of other
tenants or occupants of the Building, or injure or annoy them or use or allow
the Premises to be used for any improper, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises. Tenant shall comply with, and Tenant's rights and obligations under
the Lease and Tenant's use of the Premises shall be subject and subordinate to,
all recorded easements, covenants, conditions, and restrictions now or hereafter
affecting the Project. ARTICLE 6 SERVICES AND UTILITIES 6.1 Standard Tenant
Services. Landlord shall provide the following services on all days (unless
otherwise stated below) during the Lease Term. 6.1.1 Subject to limitations
imposed by all governmental rules, regulations and guidelines applicable
thereto, Landlord shall provide heating and air conditioning ("HVAC") when
necessary for normal comfort for normal office use in the Premises from 8:00
A.M. to 6:00 P.M. Monday through Friday (collectively, the "Building Hours"),
except for the date of observation of New Year's Day, President's Day,
Independence Day, Labor Day, Memorial Day, Thanksgiving Day, Christmas Day and,
at Landlord's discretion, other locally or nationally recognized holidays which
are observed by other buildings comparable to and in the vicinity of the
Building (collectively, the "Holidays"). 6.1.2 Landlord shall provide adequate
electrical wiring and facilities for connection to Tenant's lighting fixtures
and incidental use equipment, provided that (i) the connected electrical load of
the incidental use equipment does not exceed an average of five (5) watts per
usable square foot of the Premises, calculated during Building Hours, on a
monthly basis, and the electricity so furnished for incidental use equipment
will be at a nominal one hundred twenty (120) volts and no electrical circuit
for the supply of such incidental use equipment will require a current capacity
exceeding twenty (20) amperes, and (ii) the connected electrical load of
Tenant's lighting fixtures does not exceed an average of one (1) watt per usable
square foot of the Premises, calculated during Building Hours, upon a monthly
basis, and the electricity so furnished for Tenant's lighting will be at a
nominal two hundred seventy- seven (277) volts, which electrical usage shall be
subject to applicable laws and regulations, including Title 24. Tenant shall
bear the cost of replacement of lamps, starters and ballasts for non-Building
standard lighting fixtures within the Premises. 6.1.3 Landlord shall provide
city water from the regular Building outlets for drinking, lavatory and toilet
purposes in the Building Common Areas and the Premises. 6.1.4 Landlord shall
provide janitorial services to the Premises Monday through Friday, except the
date of observation of the Holidays, in and about the Premises and window
washing services in a manner consistent with other comparable buildings in the
vicinity of the Building. 6.1.5 Landlord shall provide nonexclusive,
non-attended automatic passenger elevator service during the Building Hours,
shall have one elevator available at all other times, including on the Holidays.
6.1.6 Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord. 6.1.7 Subject to applicable laws and the other
provisions of this Lease, and except in the event of an emergency, Tenant shall
have access to the Building, the Premises and the Building Common Areas, other
than common areas requiring access with a Building engineer, twenty-four (24)
hours per day, seven (7) days per week, every day of the year; provided,
however, that Tenant shall only be permitted to have access to and use of the
Project CROSSROADS 811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (12)
[Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr015.jpg]
Page(s) parking areas, freight elevator, loading dock, mailroom and other
limited-access areas of the Building during the normal operating hours of such
portions of the Building. Tenant shall cooperate fully with Landlord at all
times and abide by all regulations and requirements that Landlord may reasonably
prescribe for the proper functioning and protection of the HVAC, electrical,
mechanical and plumbing systems servicing the Premises. 6.2 Overstandard Tenant
Use. Tenant shall not, without Landlord's prior written consent, use heat-
generating machines, machines other than normal fractional horsepower office
machines, or equipment or lighting other than Building standard lights in the
Premises, which may affect the temperature otherwise maintained by the air
conditioning system or increase the water normally furnished for the Premises by
Landlord pursuant to the terms of Section 6.1 of this Lease. If Tenant uses
water, electricity, heat or air conditioning in excess of that supplied by
Landlord pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord,
upon billing, the actual cost of such excess consumption, the cost of the
installation, operation, and maintenance of equipment which is installed in
order to supply such excess consumption, and the cost of the increased wear and
tear on existing equipment caused by such excess consumption; and Landlord may
install devices to separately meter any increased use and in such event Tenant
shall pay the increased cost directly to Landlord, on demand, at the rates
charged by the public utility company furnishing the same, including the cost of
installing, testing and maintaining of such additional metering devices.
Tenant's use of electricity shall never exceed the capacity of the feeders to
the Project or the risers or wiring installation, and subject to the terms of
Section 29.31, below, Tenant shall not install or use or permit the installation
or use of any computer or electronic data processing equipment in the Premises,
without the prior written consent of Landlord; provided, however, the foregoing
restriction shall not apply to general office use of printers and personal
computers on the desktops of Tenant's employees. If Tenant desires to use heat,
ventilation or air conditioning during hours other than those for which Landlord
is obligated to supply such utilities pursuant to the terms of Section 6.1 of
this Lease, Tenant shall give Landlord such prior notice, if any, as Landlord
shall from time to time establish as appropriate, of Tenant's desired use in
order to supply such utilities, and Landlord shall supply such utilities to
Tenant at such hourly cost per zone to Tenant (which shall be treated as
Additional Rent) as Landlord shall from time to time establish. Notwithstanding
any provision to the contrary contained in this Lease, Tenant shall pay to
Landlord, Landlord's standard charge, for any services provided to Tenant which
Landlord is not obligated to provide to Tenant pursuant to the terms of this
Lease. 6.3 Interruption of Use. Tenant agrees that Landlord shall not be liable
for damages, by abatement of Rent or otherwise, for failure to furnish or delay
in furnishing any service (including telephone and telecommunication services),
or for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6. ARTICLE 7 REPAIRS Tenant shall, at Tenant's own expense, keep the Premises,
including all improvements, fixtures, furnishings, and systems and equipment
therein (including, without limitation, plumbing fixtures and equipment such as
dishwashers, garbage disposals, and insta-hot dispensers) in good order, repair
and condition at all times during the Lease Term. In addition, Tenant shall, at
Tenant's own expense, but under the supervision and subject to the prior
approval of Landlord, and within any reasonable period of time specified by
Landlord, promptly and adequately repair all damage to the Premises and replace
or repair all damaged, broken, or worn fixtures and appurtenances, except for
damage caused by ordinary wear and tear or beyond the reasonable control of
Tenant; provided however, that, at CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (13) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr016.jpg]
Page(s) Landlord's option, or if Tenant fails to make such repairs, Landlord
may, but need not, make such repairs and replacements, and Tenant shall pay
Landlord the cost thereof, including a percentage of the cost thereof (to be
uniformly established for the Building and/or the Project) sufficient to
reimburse Landlord for all overhead, general conditions, fees and other costs or
expenses arising from Landlord's involvement with such repairs and replacements
forthwith upon being billed for same. Notwithstanding the foregoing, Landlord
shall be responsible for repairs to the exterior walls, foundation and roof of
the Building, the structural portions of the floors of the Building, and the
base building systems and equipment of the Building, except to the extent that
such repairs are required due to the negligence or willful misconduct of Tenant;
provided, however, that if such repairs are due to the negligence or willful
misconduct of Tenant, Landlord shall nevertheless make such repairs at Tenant's
expense, or, if covered by Landlord's insurance, Tenant shall only be obligated
to pay any deductible in connection therewith. Landlord may, but shall not be
required to, enter the Premises at all reasonable times to make such repairs,
alterations, improvements or additions to the Premises or to the Project or to
any equipment located in the Project as Landlord shall desire or deem necessary
or as Landlord may be required to do by governmental or quasi-governmental
authority or court order or decree. Tenant hereby waives any and all rights
under and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of
the California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect. ARTICLE 8 ADDITIONS AND ALTERATIONS 8.1 Landlord's Consent
to Alterations. Tenant may not make any improvements, alterations, additions or
changes to the Premises or any mechanical, plumbing or HVAC facilities or
systems pertaining to the Premises (collectively, the "Alterations") without
first procuring the prior written consent of Landlord to such Alterations, which
consent shall be requested by Tenant not less than thirty (30) days prior to the
commencement thereof, and which consent shall not be unreasonably withheld by
Landlord, provided it shall be deemed reasonable for Landlord to withhold its
consent to any Alteration which adversely affects the structural portions or the
systems or equipment of the Building or is visible from the exterior of the
Building. Notwithstanding the foregoing, Tenant shall be permitted to make
Alterations following ten (10) business days notice to Landlord, but without
Landlord's prior consent, to the extent that such Alterations are decorative
only (i.e., installation of carpeting or painting of the Premises). The
construction of the initial improvements to the Premises shall be governed by
the terms of the Tenant Work Letter and not the terms of this Article 8. 8.2
Manner of Construction. Landlord may impose, as a condition of its consent to
any and all Alterations or repairs of the Premises or about the Premises, such
requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant from a list provided and approved by Landlord, the
requirement that upon Landlord's request, Tenant shall, at Tenant's expense,
remove such Alterations upon the expiration or any early termination of the
Lease Term. Tenant shall construct such Alterations and perform such repairs in
a good and workmanlike manner, in conformance with any and all applicable
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit, issued by the City of San Mateo, all in conformance
with Landlord's construction rules and regulations; provided, however, that
prior to commencing to construct any Alteration, Tenant shall meet with Landlord
to discuss Landlord's design parameters and code compliance issues. In the event
Tenant performs any Alterations in the Premises which require or give rise to
governmentally required changes to the "Base Building," as that term is defined
below, then Landlord shall, at Tenant's expense, make such changes to the Base
Building. The "Base Building" shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. In addition to Tenant's obligations under Article
9 of this Lease, upon completion of any Alterations, Tenant agrees to cause a
Notice of Completion to be recorded in the office of the Recorder of the County
of San Mateo in accordance with Section 8182 of the Civil Code of the State of
California or any successor statute, and Tenant shall CROSSROADS 811068.04/WLA
Office Lease 375985-00061/1-24-20/cb/ejs (14) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr017.jpg]
Page(s) deliver to the Project construction manager a reproducible copy of the
"as built" drawings of the Alterations as well as all permits, approvals and
other documents issued by any governmental agency in connection with the
Alterations. 8.3 Payment for Improvements. If payment is made by Tenant directly
to contractors, Tenant shall (i) comply with Landlord's requirements for final
lien releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord's standard contractor's rules and
regulations. If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to five percent (5%) of the cost of such work to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's involvement with such work. If Tenant does
not order any work directly from Landlord, Tenant shall reimburse Landlord for
Landlord's reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord's review of such work. At Landlord's
option, prior to the commencement of construction of any Alteration, Tenant
shall provide Landlord with the reasonably anticipated cost thereof, which
Landlord shall disburse during construction pursuant to Landlord's standard,
commercially reasonable disbursement procedure. 8.4 Construction Insurance. In
addition to the requirements of Article 10 of this Lease, in the event that
Tenant makes any Alterations, prior to the commencement of such Alterations,
Tenant shall provide Landlord with evidence that Tenant carries or has caused
its Contractor to carry "Builder's All Risk" insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Tenant's contractors and
subcontractors shall be required to carry Commercial General Liability insurance
in an amount approved by Landlord and otherwise in accordance with the
requirements of Article 10 of this Lease. Landlord may, in its discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of such Alterations and naming Landlord as a co-obligee.
8.5 Landlord's Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord, except that Tenant may remove any Alterations,
improvements, fixtures and/or equipment which Tenant can substantiate to
Landlord have not been paid for with any Tenant improvement allowance funds
provided to Tenant by Landlord, provided Tenant repairs any damage to the
Premises and Building caused by such removal and returns the affected portion of
the Premises to a building standard tenant improved condition as determined by
Landlord; provided, however, that notwithstanding the foregoing, upon request by
Tenant at the time of Tenant's request for Landlord's consent to any Alteration
or improvement, Landlord shall notify Tenant whether the applicable Alteration
or improvement will be required to be removed pursuant to the terms of this
Section 8.5. Furthermore, Landlord may, by written notice to Tenant prior to the
end of the Lease Term, or given following any earlier termination of this Lease,
require Tenant, at Tenant's expense, to remove any Alterations and/or
improvements and/or systems and equipment within the Premises and to repair any
damage to the Premises and Building caused by such removal and return the
affected portion of the Premises to a building standard tenant improved
condition as determined by Landlord. If Tenant fails to complete such removal
and/or to repair any damage caused by the removal of any Alterations and/or
improvements and/or systems and equipment in the Premises and return the
affected portion of the Premises to a building standard tenant improved
condition as reasonably determined by Landlord, Landlord may do so and may
charge the cost thereof to Tenant. Tenant hereby protects, defends, indemnifies
and holds Landlord harmless from any liability, cost, obligation, expense or
claim of lien in any manner relating to the installation, placement, removal or
financing of any such Alterations, improvements, fixtures and/or equipment in,
on or about the Premises, which obligations of Tenant shall survive the
expiration or earlier termination of this Lease. ARTICLE 9 COVENANT AGAINST
LIENS Tenant shall keep the Project and Premises free from any liens or
encumbrances arising out of the work performed, materials furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys' fees
and costs) arising out of same or in connection therewith. Tenant shall give
Landlord notice CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (15) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr018.jpg]
Page(s) at least twenty (20) days prior to the commencement of any such work on
the Premises (or such additional time as may be necessary under applicable laws)
to afford Landlord the opportunity of posting and recording appropriate notices
of non-responsibility. Tenant shall remove any such lien or encumbrance by bond
or otherwise within ten (10) business days after notice by Landlord, and if
Tenant shall fail to do so, Landlord may pay the amount necessary to remove such
lien or encumbrance, without being responsible for investigating the validity
thereof. The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises. ARTICLE 10 INSURANCE 10.1 Indemnification and
Waiver. Tenant hereby assumes all risk of damage to property or injury to
persons in, upon or about the Premises from any cause whatsoever (including, but
not limited to, any personal injuries resulting from a slip and fall in, upon or
about the Premises) and agrees that Landlord, its partners, subpartners and
their respective officers, agents, servants, employees, and independent
contractors (collectively, "Landlord Parties") shall not be liable for, and are
hereby released from any responsibility for, any damage either to person or
property or resulting from the loss of use thereof, which damage is sustained by
Tenant or by other persons claiming through Tenant. Tenant shall indemnify,
defend, protect, and hold harmless the Landlord Parties from any and all loss,
cost, damage, expense and liability (including without limitation court costs
and reasonable attorneys' fees) incurred in connection with or arising from any
cause in, on or about the Premises (including, but not limited to, a slip and
fall), any acts, omissions or negligence of Tenant or of any person claiming by,
through or under Tenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Tenant or any such person, in, on or about the
Project or any breach of the terms of this Lease, either prior to, during, or
after the expiration of the Lease Term, provided that the terms of the foregoing
indemnity shall not apply to the negligence or willful misconduct of Landlord or
any Landlord Parties. Should Landlord be named as a defendant in any suit
brought against Tenant in connection with or arising out of Tenant's occupancy
of the Premises, Tenant shall pay to Landlord its costs and expenses incurred in
such suit, including without limitation, its actual professional fees such as
reasonable appraisers', accountants' and attorneys' fees. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination. 10.2 Tenant's Compliance With
Landlord's Fire and Casualty Insurance. Tenant shall, at Tenant's expense,
comply with all insurance company requirements pertaining to the use of the
Premises. If Tenant's conduct or use of the Premises causes any increase in the
premium for such insurance policies then Tenant shall reimburse Landlord for any
such increase. Tenant, at Tenant's expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body. 10.3 Tenant's
Insurance. Tenant shall maintain the following coverages in the following
amounts. Landlord makes no representation or warranty to Tenant that the amount
of insurance required to be carried by Tenant under the terms of this Lease is
adequate to fully protect Tenant's interests. Tenant is encouraged to evaluate
its insurance needs and obtain whatever additional types or amounts of insurance
that it may deem desirable or appropriate. 10.3.1 Commercial General Liability
Insurance on an occurrence form covering the insured against claims of bodily
injury, personal injury and property damage (including loss of use thereof)
arising out of Tenant's operations, and contractual liabilities (covering the
performance by Tenant of its indemnity agreements) including a Broad Form
endorsement covering the insuring provisions of this Lease and the performance
by Tenant CROSSROADS 811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (16)
[Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr019.jpg]
Page(s) of the indemnity agreements set forth in Section 10.1 of this Lease and
including products and completed operations coverage for limits of liability on
a per location basis of not less than: Bodily Injury and $5,000,000 each
occurrence Property Damage Liability $5,000,000 annual aggregate Personal Injury
Liability $5,000,000 each occurrence $5,000,000 annual aggregate Subject to
commercially reasonable deductibles 10.3.2 Physical Damage Insurance covering
(i) all office furniture, business and trade fixtures, office equipment,
free-standing cabinet work, movable partitions, merchandise and all other items
of Tenant's property on the Premises installed by, for, or at the expense of
Tenant, (ii) the "Tenant Improvements," as that term is defined in the Tenant
Work Letter, and any other improvements which exist in the Premises as of the
Lease Commencement Date (excluding the Base Building) (the "Original
Improvements"), and (iii) all other improvements, alterations and additions to
the Premises. Such insurance shall be written on an "all risks" of physical loss
or damage basis, for the full replacement cost value (subject to reasonable
deductible amounts) new without deduction for depreciation of the covered items
and in amounts that meet any co-insurance clauses of the policies of insurance
and shall include coverage for damage or other loss caused by fire or other
peril including, but not limited to, vandalism and malicious mischief, theft,
water damage of any type, including sprinkler leakage, bursting or stoppage of
pipes, and explosion, and providing business interruption coverage for a period
of one year. 10.3.3 Worker's Compensation and Employer's Liability or other
similar insurance pursuant to all applicable state and local statutes and
regulations. 10.4 Form of Policies. The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease. Such insurance shall (i) except with respect to
Worker's Compensation and Employer's Liability, name Landlord, and any other
party the Landlord so specifies, as an additional insured, including Landlord's
managing agent, if any; (ii) specifically cover the liability assumed by Tenant
under this Lease, including, but not limited to, Tenant's obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-VIII in Best's Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
(iv) be primary and non-contributory insurance as to all claims thereunder and
provide that any insurance carried by Landlord is excess and is non-
contributing with any insurance requirement of Tenant; (v) be in form and
content reasonably acceptable to Landlord; and (vi) provide that said insurance
shall not be canceled or coverage changed unless fifteen (15) days' prior
written notice shall have been given to Landlord and any mortgagee of Landlord.
Tenant shall deliver said policy or policies or certificates thereof to Landlord
on or before the Lease Commencement Date and at least thirty (30) days before
the expiration dates thereof. Further, Landlord shall have the right, from time
to time, to request copies of policies of Tenant's insurance required hereunder,
which Tenant shall thereafter provide within ten (10) business days. In the
event Tenant shall fail to procure such insurance, or to deliver such policies
or certificate, Landlord may, at its option, procure such policies for the
account of Tenant, and the cost thereof shall be paid to Landlord within five
(5) days after delivery to Tenant of bills therefor. 10.5 Subrogation. Landlord
and Tenant intend that their respective property loss risks shall be borne by
reasonable insurance carriers to the extent above provided, and Landlord and
Tenant hereby agree to look solely to, and seek recovery only from, their
respective insurance carriers in the event of a property loss to the extent that
such coverage is agreed to be provided hereunder. The parties each hereby waive
all rights and claims against each other for such losses, and waive all rights
of subrogation of their respective insurers, provided such waiver of subrogation
shall not affect the right to the insured to recover thereunder. The parties
agree that their respective insurance policies are now, or shall be, endorsed
such that the waiver of subrogation shall not affect the right of the insured to
recover thereunder, so long as no material additional premium is charged
therefor. 10.6 Additional Insurance Obligations. Tenant shall carry and maintain
during the entire Lease Term, at Tenant's sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (17) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr020.jpg]
Page(s) Premises and Tenant's operations therein, as may be reasonably requested
by Landlord, but in no event in excess of the amounts and types of insurance
then being required by landlords of buildings comparable to and in the vicinity
of the Building. ARTICLE 11 DAMAGE AND DESTRUCTION 11.1 Repair of Damage to
Premises by Landlord. Tenant shall promptly notify Landlord of any damage to the
Premises resulting from fire or any other casualty. If the Premises or any
Common Areas serving or providing access to the Premises shall be damaged by
fire or other casualty, Landlord shall promptly and diligently, subject to
reasonable delays for insurance adjustment or other matters beyond Landlord's
reasonable control, and subject to all other terms of this Article 11, restore
the Base Building and such Common Areas. Such restoration shall be to
substantially the same condition of the Base Building and the Common Areas prior
to the casualty, except for modifications required by zoning and building codes
and other laws or by the holder of a mortgage on the Building or Project or any
other modifications to the Common Areas deemed desirable by Landlord, which are
consistent with the character of the Project, provided that access to the
Premises and any common restrooms serving the Premises shall not be materially
impaired. Upon the occurrence of any damage to the Premises, upon notice (the
"Landlord Repair Notice") to Tenant from Landlord, Tenant shall assign to
Landlord (or to any party designated by Landlord) all insurance proceeds payable
to Tenant under Tenant's insurance required under Section 10.3 of this Lease,
and Landlord shall repair any injury or damage to the Tenant Improvements and
the Original Improvements installed in the Premises and shall return such Tenant
Improvements and Original Improvements to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, as assigned by
Tenant, the cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord's commencement of repair of the damage. In the event that Landlord does
not deliver the Landlord Repair Notice within sixty (60) days following the date
the casualty becomes known to Landlord, Tenant shall, at its sole cost and
expense, repair any injury or damage to the Tenant Improvements and the Original
Improvements installed in the Premises and shall return such Tenant Improvements
and Original Improvements to their original condition. Whether or not Landlord
delivers a Landlord Repair Notice, prior to the commencement of construction,
Tenant shall submit to Landlord, for Landlord's review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant's business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or Common Areas necessary to Tenant's occupancy, and the Premises are
not occupied by Tenant as a result thereof, then during the time and to the
extent the Premises are unfit for occupancy, the Rent shall be abated in
proportion to the ratio that the amount of rentable square feet of the Premises
which is unfit for occupancy for the purposes permitted under this Lease bears
to the total rentable square feet of the Premises. In the event that Landlord
shall not deliver the Landlord Repair Notice, Tenant's right to rent abatement
pursuant to the preceding sentence shall terminate as of the date which is
reasonably determined by Landlord to be the date Tenant should have completed
repairs to the Premises assuming Tenant used reasonable due diligence in
connection therewith. 11.2 Landlord's Option to Repair. Notwithstanding the
terms of Section 11.1 of this Lease, Landlord may elect not to rebuild and/or
restore the Premises, Building and/or Project, and instead terminate this Lease,
by notifying Tenant in writing of such termination within sixty (60) days after
the date of discovery of the damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if the Building or Project shall be damaged by fire or other casualty or
cause, whether or not the Premises are affected, and one or more of the
following conditions is present: (i) in Landlord's reasonable judgment, repairs
cannot reasonably be completed within one hundred eighty (180) days after the
date of discovery of the damage (when such repairs are made without the payment
of overtime or other premiums); (ii) the holder of any mortgage on the Building
or Project or ground lessor with respect to the Building or Project shall
require that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground lease, as the case may be; (iii)
the damage is not fully covered by Landlord's insurance policies; (iv) Landlord
decides to rebuild the Building or Common Areas so that they will be
substantially different structurally or architecturally; (v) the damage occurs
during the last twelve (12) months of the Lease Term; or (vi) any owner of any
other portion of the Project, other than Landlord, does not intend to repair the
damage to such portion of the Project; provided, however, that if Landlord does
not elect to CROSSROADS 811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs
(18) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr021.jpg]
Page(s) terminate this Lease pursuant to Landlord's termination right as
provided above, and the repairs cannot, in the reasonable opinion of Landlord,
be completed within one hundred eighty (180) days after being commenced, Tenant
may elect, no earlier than sixty (60) days after the date of the damage and not
later than ninety (90) days after the date of such damage, to terminate this
Lease by written notice to Landlord effective as of the date specified in the
notice, which date shall not be less than thirty (30) days nor more than sixty
(60) days after the date such notice is given by Tenant. Notwithstanding the
provisions of this Section 11.2, Tenant shall have the right to terminate this
Lease under this Section 11.2 only if each of the following conditions is
satisfied: (a) the damage to the Project by fire or other casualty was not
caused by the gross negligence or intentional act of Tenant or its partners or
subpartners and their respective officers, agents, servants, employees, and
independent contractors; (b) Tenant is not then in default under this Lease; (c)
as a result of the damage, Tenant cannot reasonably conduct business from the
Premises; and, (d) as a result of the damage to the Project, Tenant does not
occupy or use the Premises at all. 11.3 Waiver of Statutory Provisions. The
provisions of this Lease, including this Article 11, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, the Building or the Project,
and any statute or regulation of the State of California, including, without
limitation, Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to any rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties, and any other statute or
regulation, now or hereafter in effect, shall have no application to this Lease
or any damage or destruction to all or any part of the Premises, the Building or
the Project. ARTICLE 12 NONWAIVER No provision of this Lease shall be deemed
waived by either party hereto unless expressly waived in a writing signed
thereby. The waiver by either party hereto of any breach of any term, covenant
or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of same or any other term, covenant or condition herein
contained. The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord's knowledge of such preceding breach at
the time of acceptance of such Rent. No acceptance of a lesser amount than the
Rent herein stipulated shall be deemed a waiver of Landlord's right to receive
the full amount due, nor shall any endorsement or statement on any check or
payment or any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the full amount due. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant's right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment. ARTICLE 13 CONDEMNATION If the whole or any part
of the Premises, Building or Project shall be taken by power of eminent domain
or condemned by any competent authority for any public or quasi-public use or
purpose, or if any adjacent property or street shall be so taken or condemned,
or reconfigured or vacated by such authority in such manner as to require the
use, reconstruction or remodeling of any part of the Premises, Building or
Project, or if Landlord shall grant a deed or other instrument in lieu of such
taking by eminent domain or condemnation, Landlord shall have the option to
terminate this Lease effective as of the date possession is required to be
surrendered to the authority. If more than twenty-five percent (25%) of the
rentable square feet of the Premises is taken, or if access to the Premises is
substantially impaired, in each case for a period in excess of one hundred
eighty (180) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (19) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr022.jpg]
Page(s) shall have the right to file any separate claim available to Tenant for
any taking of Tenant's personal property and fixtures belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, and for moving expenses, so long as such claims do not diminish the
award available to Landlord, its ground lessor with respect to the Building or
Project or its mortgagee, and such claim is payable separately to Tenant. All
Rent shall be apportioned as of the date of such termination. If any part of the
Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated. Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of The California Code of
Civil Procedure. Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking. ARTICLE 14 ASSIGNMENT AND
SUBLETTING 14.1 Transfers. Tenant shall not, without the prior written consent
of Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien
to attach to, or otherwise transfer, this Lease or any interest hereunder,
permit any assignment, or other transfer of this Lease or any interest hereunder
by operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee"). If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the "Transfer
Premium", as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer, provided
that Landlord shall have the right to require Tenant to utilize Landlord's
standard Transfer documents in connection with the documentation of such
Transfer, (iv) current financial statements of the proposed Transferee certified
by an officer, partner or owner thereof, business credit and personal references
and history of the proposed Transferee and any other information reasonably
required by Landlord which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee's business and proposed use of the Subject Space, and (v) an
executed estoppel certificate from Tenant in the form attached hereto as Exhibit
E. Any Transfer made without Landlord's prior written consent shall, at
Landlord's option, be null, void and of no effect, and shall, at Landlord's
option, constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's reasonable review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys', accountants', architects', engineers' and
consultants' fees) incurred by Landlord, not to exceed $3,000.00 for a Transfer
in the ordinary course of business, within thirty (30) days after written
request by Landlord. 14.2 Landlord's Consent. Landlord shall not unreasonably
withhold or delay its consent to any proposed Transfer of the Subject Space to
the Transferee on the terms specified in the Transfer Notice. Without limitation
as to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply: 14.2.1 The Transferee is of a character or reputation or
engaged in a business which is not consistent with the quality of the Building
or the Project; CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (20) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr023.jpg]
Page(s) 14.2.2 The Transferee intends to use the Subject Space for purposes
which are not permitted under this Lease; 14.2.3 The Transferee is either a
governmental agency or instrumentality thereof or a non-profit organization;
14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; 14.2.5 The
proposed Transfer would cause a violation of another lease for space in the
Project, or would give an occupant of the Project a right to cancel its lease;
or 14.2.6 Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request (provided, however, that Landlord may not withhold its consent to an
assignment or a sublease pursuant to the terms of this Section 14.2.6(i) to the
extent Landlord cannot meet such occupant’s space needs) for consent, or (ii) is
negotiating with Landlord or has negotiated with Landlord during the six (6)
month period immediately preceding the date Landlord receives the Transfer
Notice, to lease space in the Project. If Landlord consents to any Transfer
pursuant to the terms of this Section 14.2 (and does not exercise any recapture
rights Landlord may have under Section 14.4 of this Lease), Tenant may within
six (6) months after Landlord's consent, but not later than the expiration of
said six-month period, enter into such Transfer of the Premises or portion
thereof, upon substantially the same terms and conditions as are set forth in
the Transfer Notice furnished by Tenant to Landlord pursuant to Section 14.1 of
this Lease, provided that if there are any material changes in the terms and
conditions from those specified in the Transfer Notice (i) such that Landlord
would initially have been entitled to refuse its consent to such Transfer under
this Section 14.2, or (ii) which would cause the proposed Transfer to be more
favorable to the Transferee than the terms set forth in Tenant's original
Transfer Notice, Tenant shall again submit the Transfer to Landlord for its
approval and other action under this Article 14 (including Landlord's right of
recapture, if any, under Section 14.4 of this Lease). Notwithstanding anything
to the contrary in this Lease, if Tenant or any proposed Transferee claims that
Landlord has unreasonably withheld or delayed its consent under Section 14.2 or
otherwise has breached or acted unreasonably under this Article 14, their sole
remedies shall be a suit for contract damages (other than damages for injury to,
or interference with, Tenant's business including, without limitation, loss of
profits, however occurring) or declaratory judgment and an injunction for the
relief sought, and Tenant hereby waives all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable laws, on behalf of the
proposed Transferee. 14.3 Transfer Premium. If Landlord consents to a Transfer,
as a condition thereto which the parties hereby agree is reasonable, Tenant
shall pay to Landlord fifty percent (50%) of any "Transfer Premium," as that
term is defined in this Section 14.3, received by Tenant from such Transferee.
"Transfer Premium" shall mean all rent, additional rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for (i)
any changes, alterations and improvements to the Premises in connection with the
Transfer, (ii) any free base rent reasonably provided to the Transferee in
connection with the Transfer (provided that such free rent shall be deducted
only to the extent the same is included in the calculation of total
consideration payable by such Transferee), and (iii) any brokerage commissions
in connection with the Transfer and (iv) legal fees reasonably incurred in
connection with the Transfer (collectively, "Tenant's Subleasing Costs").
"Transfer Premium" shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. The determination of the amount of Landlord's applicable share of the
Transfer Premium shall be made on a monthly basis as rent or other consideration
is received by Tenant under the Transfer. For purposes of calculating the
Transfer Premium on a monthly basis, Tenant's Subleasing Costs shall be deemed
to be expended by Tenant in equal monthly amounts over the entire term of the
Transfer. CROSSROADS 811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (21)
[Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr024.jpg]
Page(s) 14.4 Landlord's Option as to Subject Space. Notwithstanding anything to
the contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all or a portion of the Premises, Tenant shall give Landlord notice
(the "Intention to Transfer Notice") of such contemplated Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Transfer have
been determined). The Intention to Transfer Notice shall specify the portion of
and amount of rentable square feet of the Premises which Tenant intends to
Transfer (the "Contemplated Transfer Space"), the contemplated date of
commencement of the contemplated Transfer (the "Contemplated Effective Date"),
and the contemplated length of the term of such contemplated Transfer, and shall
specify that such Intention to Transfer Notice is delivered to Landlord pursuant
to this Section 14.4 in order to allow Landlord to elect to recapture the
Contemplated Transfer Space. Thereafter, Landlord shall have the option, by
giving written notice to Tenant within fifteen (15) days after receipt of any
Intention to Transfer Notice, to recapture the Contemplated Transfer Space. Such
recapture shall cancel and terminate this Lease with respect to such
Contemplated Transfer Space as of the Contemplated Effective Date. In the event
of a recapture by Landlord, if this Lease shall be canceled with respect to less
than the entire Premises, the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, and upon request
of either party, the parties shall execute written confirmation of the same. If
Landlord declines, or fails to elect in a timely manner, to recapture such
Contemplated Transfer Space under this Section 14.4, then, subject to the other
terms of this Article 14, for a period of nine (9) months (the "Nine Month
Period") commencing on the last day of such fifteen (15) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any Transfer made during the Nine Month Period, provided that any
such Transfer is substantially on the terms set forth in the Intention to
Transfer Notice, and provided further that any such Transfer shall be subject to
the remaining terms of this Article 14. If such a Transfer is not so consummated
within the Nine Month Period (or if a Transfer is so consummated, then upon the
expiration of the term of any Transfer of such Contemplated Transfer Space
consummated within such Nine Month Period), Tenant shall again be required to
submit a new Intention to Transfer Notice to Landlord with respect any
contemplated Transfer, as provided above in this Section 14.4. 14.5 Effect of
Transfer. If Landlord consents to a Transfer, (i) the terms and conditions of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, (iv) Tenant shall furnish upon
Landlord's request a complete statement, certified by an independent certified
public accountant, or Tenant's chief financial officer, setting forth in detail
the computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord's consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject Space. In
the event that Tenant subleases all or any portion of the Premises in accordance
with the terms of this Article 14, Tenant shall cause such subtenant to carry
and maintain the same insurance coverage terms and limits as are required of
Tenant, in accordance with the terms of Article 10 of this Lease. Landlord or
its authorized representatives shall have the right at all reasonable times to
audit the books, records and papers of Tenant relating to any Transfer, and
shall have the right to make copies thereof. If the Transfer Premium respecting
any Transfer shall be found understated, Tenant shall, within thirty (30) days
after demand, pay the deficiency, and if understated by more than two percent
(2%), Tenant shall pay Landlord's costs of such audit. 14.6 Additional
Transfers. For purposes of this Lease, the term "Transfer" shall also include
(i) if Tenant is a partnership, the withdrawal or change, voluntary, involuntary
or by operation of law, of fifty percent (50%) or more of the partners, or
transfer of fifty percent (50%) or more of partnership interests, within a
twelve (12)-month period, or the dissolution of the partnership without
immediate reconstitution thereof, and (ii) if Tenant is a closely held
corporation (i.e., whose stock is not publicly held and not traded through an
exchange or over the counter), (A) the dissolution, merger, consolidation or
other reorganization of Tenant or (B) the sale or other transfer of an aggregate
of fifty percent (50%) or more of the voting shares of Tenant (other than to
immediate family members by reason of gift or death), within a twelve (12)-month
period, or (C) the sale, mortgage, hypothecation or pledge of an aggregate of
fifty percent (50%) or more of the value of the unencumbered assets of Tenant
within a twelve (12)-month period. 14.7 Occurrence of Default. Any Transfer
hereunder shall be subordinate and subject to the provisions of this Lease, and
if this Lease shall be terminated during the term of any Transfer, Landlord
shall have the right to: CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (22) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr025.jpg]
Page(s) (i) treat such Transfer as cancelled and repossess the Subject Space by
any lawful means, or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall be in default
under this Lease, Landlord is hereby irrevocably authorized, as Tenant's agent
and attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer. 14.8
Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, an assignment or subletting of all or a portion of the Premises to
an affiliate of Tenant (an entity which is controlled by, controls, or is under
common control with, Tenant), shall not be deemed a Transfer under this Article
14, provided that Tenant notifies Landlord of any such assignment or sublease
and promptly supplies Landlord with any documents or information requested by
Landlord regarding such assignment or sublease or such affiliate, and further
provided that such assignment or sublease is not a subterfuge by Tenant to avoid
its obligations under this Lease. "Control," as used in this Section 14.8, shall
mean the ownership, directly or indirectly, of at least fifty-one percent (51%)
of the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity. ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP
AND REMOVAL OF TRADE FIXTURES 15.1 Surrender of Premises. No act or thing done
by Landlord or any agent or employee of Landlord during the Lease Term shall be
deemed to constitute an acceptance by Landlord of a surrender of the Premises
unless such intent is specifically acknowledged in writing by Landlord. The
delivery of keys to the Premises to Landlord or any agent or employee of
Landlord shall not constitute a surrender of the Premises or effect a
termination of this Lease, whether or not the keys are thereafter retained by
Landlord, and notwithstanding such delivery Tenant shall be entitled to the
return of such keys at any reasonable time upon request until this Lease shall
have been properly terminated. The voluntary or other surrender of this Lease by
Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subleases or subtenancies affecting the Premises
or terminate any or all such sublessees or subtenancies. 15.2 Removal of Tenant
Property by Tenant. Upon the expiration of the Lease Term, or upon any earlier
termination of this Lease, Tenant shall, subject to the provisions of this
Article 15, quit and surrender possession of the Premises to Landlord in as good
order and condition as when Tenant took possession and as thereafter improved by
Landlord and/or Tenant, reasonable wear and tear and repairs which are
specifically made the responsibility of Landlord hereunder excepted. Upon such
expiration or termination, Tenant shall, without expense to Landlord, remove or
cause to be removed from the Premises all debris and rubbish, and such items of
furniture, equipment, business and trade fixtures, free-standing cabinet work,
movable partitions and other articles of personal property owned by Tenant or
installed or placed by Tenant at its expense in the Premises, and such similar
articles of any other persons claiming under Tenant, as Landlord may, in its
sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal.
CROSSROADS 811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (23)
[Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr026.jpg]
Page(s) ARTICLE 16 HOLDING OVER If Tenant holds over after the expiration of the
Lease Term or earlier termination thereof, such tenancy shall be a
tenancy-at-sufferance, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Rent shall be payable at a daily rate
equal to the product of (i) the daily Rent applicable during the last rental
period of the Lease Term under this Lease, and (ii) a percentage equal to 150%
during the first two (2) months immediately following the expiration or earlier
termination of the Lease Term, and 200% thereafter. Such tenancy shall be
subject to every other applicable term, covenant and agreement contained herein.
Nothing contained in this Article 16 shall be construed as consent by Landlord
to any holding over by Tenant, and Landlord expressly reserves the right to
require Tenant to surrender possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease. If Tenant
holds over without Landlord's express written consent, and tenders payment of
rent for any period beyond the expiration of the Lease Term by way of check
(whether directly to Landlord, its agents, or to a lock box) or wire transfer,
Tenant acknowledges and agrees that the cashing of such check or acceptance of
such wire shall be considered inadvertent and not be construed as creating a
month-to-month tenancy, provided Landlord refunds such payment to Tenant
promptly upon learning that such check has been cashed or wire transfer
received. The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom. Tenant agrees that any proceedings necessary to recover possession of
the Premises, whether before or after expiration of the Lease Term, shall be
considered an action to enforce the terms of this Lease for purposes of the
awarding of any attorney’s fees in connection therewith. ARTICLE 17 ESTOPPEL
CERTIFICATES Within ten (10) business days following a request in writing by
Landlord, Tenant shall execute, acknowledge and deliver to Landlord an estoppel
certificate, which, as submitted by Landlord, shall be substantially in the form
of Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year. Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant. Failure
of Tenant to timely execute, acknowledge and deliver such estoppel certificate
or other instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception. Notwithstanding the foregoing, in the
event that (i) stock in the entity which constitutes Tenant under this Lease (as
opposed to an entity that "controls" Tenant or is otherwise an "affiliate" of
Tenant, as those terms are defined in Section 14.8 of this Lease) is publicly
traded on a national stock exchange, and (ii) Tenant has its own, separate and
distinct 10K and 10Q filing requirements (as opposed joint or cumulative filings
with an entity that controls Tenant or with entities which are otherwise
Affiliates of Tenant), then Tenant's obligation to provide Landlord with a copy
of its most recent current financial statement shall be deemed satisfied.
CROSSROADS 811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (24)
[Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr027.jpg]
Page(s) ARTICLE 18 SUBORDINATION This Lease shall be subject and subordinate to
all present and future ground or underlying leases of the Building or Project
and to the lien of any mortgage, trust deed or other encumbrances now or
hereafter in force against the Building or Project or any part thereof, if any,
and to all renewals, extensions, modifications, consolidations and replacements
thereof, and to all advances made or hereafter to be made upon the security of
such mortgages or trust deeds, unless the holders of such mortgages, trust deeds
or other encumbrances, or the lessors under such ground lease or underlying
leases, require in writing that this Lease be superior thereto. Tenant covenants
and agrees in the event any proceedings are brought for the foreclosure of any
such mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant's occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Landlord's interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. ARTICLE 19 DEFAULTS; REMEDIES 19.1 Events of Default. The occurrence of
any of the following shall constitute a default of this Lease by Tenant: 19.1.1
Any failure by Tenant to pay any Rent or any other charge required to be paid
under this Lease, or any part thereof, when due unless such failure is cured
within five (5) business days after the date due; or 19.1.2 Except where a
specific time period is otherwise set forth for Tenant's performance in this
Lease, in which event the failure to perform by Tenant within such time period
shall be a default by Tenant under this Section 19.1.2, any failure by Tenant to
observe or perform any other provision, covenant or condition of this Lease to
be observed or performed by Tenant where such failure continues for thirty (30)
days after written notice thereof from Landlord to Tenant; provided that if the
nature of such default is such that the same cannot reasonably be cured within a
thirty (30) day period, Tenant shall not be deemed to be in default if it
diligently commences such cure within such period and thereafter diligently
proceeds to rectify and cure such default; or 19.1.3 Abandonment pursuant to
Applicable Law of the Premises by Tenant; or 19.1.4 The failure by Tenant to
observe or perform according to the provisions of Articles 5, 14, 17 or 18 of
this Lease where such failure continues for more than two (2) business days
after notice from Landlord; or 19.1.5 Tenant's failure to occupy the Premises
within thirty (30) business days after the Lease Commencement Date. The notice
periods provided herein are in lieu of, and not in addition to, any notice
periods provided by law. CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (25) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr028.jpg]
Page(s) 19.2 Remedies Upon Default. Upon the occurrence of any event of default
by Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever. 19.2.1 Terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
or damages therefor; and Landlord may recover from Tenant the following: (i) The
worth at the time of award of the unpaid rent which has been earned at the time
of such termination; plus (ii) The worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus (iii) The worth at the time of award of the
amount by which the unpaid rent for the balance of the Lease Term after the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided; plus (iv) Any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant's failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom, specifically including but not limited to,
brokerage commissions and advertising expenses incurred, expenses of remodeling
the Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and (v)
At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law. The term
"rent" as used in this Section 19.2 shall be deemed to be and to mean all sums
of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and (ii),
above, the "worth at the time of award" shall be computed by allowing interest
at the rate set forth in Article 25 of this Lease, but in no case greater than
the maximum amount of such interest permitted by law. As used in Section
19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%). 19.2.2 Landlord shall have
the remedy described in California Civil Code Section 1951.4 (lessor may
continue lease in effect after lessee's breach and abandonment and recover rent
as it becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Accordingly, if Landlord does not elect to terminate
this Lease on account of any default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due. 19.2.3
Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof. 19.3 Subleases of Tenant. Whether or not Landlord
elects to terminate this Lease on account of any default by Tenant, as set forth
in this Article 19, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (26) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr029.jpg]
Page(s) Premises or may, in Landlord's sole discretion, succeed to Tenant's
interest in such subleases, licenses, concessions or arrangements. In the event
of Landlord's election to succeed to Tenant's interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder. 19.4 Efforts to Relet. No re-entry or
repossession, repairs, maintenance, changes, alterations and additions,
reletting, appointment of a receiver to protect Landlord's interests hereunder,
or any other action or omission by Landlord shall be construed as an election by
Landlord to terminate this Lease or Tenant's right to possession, or to accept a
surrender of the Premises, nor shall same operate to release Tenant in whole or
in part from any of Tenant's obligations hereunder, unless express written
notice of such intention is sent by Landlord to Tenant. Tenant hereby
irrevocably waives any right otherwise available under any law to redeem or
reinstate this Lease. ARTICLE 20 COVENANT OF QUIET ENJOYMENT Landlord covenants
that Tenant, on paying the Rent, charges for services and other payments herein
reserved and on keeping, observing and performing all the other terms,
covenants, conditions, provisions and agreements herein contained on the part of
Tenant to be kept, observed and performed, shall, during the Lease Term,
peaceably and quietly have, hold and enjoy the Premises subject to the terms,
covenants, conditions, provisions and agreements hereof without interference by
any persons lawfully claiming by or through Landlord. The foregoing covenant is
in lieu of any other covenant express or implied. ARTICLE 21 SECURITY DEPOSIT
Concurrently with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 7 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, Landlord may, without notice to Tenant, but shall not be required to
apply all or any part of the Security Deposit for the payment of any Rent or any
other sum in default and Tenant shall, upon demand therefor, restore the
Security Deposit to its original amount. Any unapplied portion of the Security
Deposit shall be returned to Tenant, or, at Landlord's option, to the last
assignee of Tenant's interest hereunder, within sixty (60) days following the
expiration of the Lease Term. Tenant shall not be entitled to any interest on
the Security Deposit. Tenant hereby waives the provisions of Section 1950.7 of
the California Civil Code, or any successor statute and all other provisions of
law, now or hereafter in effect, which (i) establish the time frame by which a
landlord must refund a security deposit under a lease, and/or (ii) provide that
a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant or to clean the premises, it being agreed that Landlord may, in
addition, claim those sums specified in this Section above and/or those sums
reasonably necessary to compensate Landlord for any loss or damage caused by
Tenant's default of this Lease, including, but not limited to, all damages or
rent due upon termination of this Lease pursuant to Section 1951.2 of the
California Civil Code. ARTICLE 22 SUBSTITUTION OF OTHER PREMISES Landlord shall
have the right to move Tenant to other space in the Project comparable to the
Premises (e.g. comparable finishes, comparable number of office, comparable
doors and hardware), and all terms hereof shall apply to the new space with
equal force; provided that Tenant's then existing monetary obligations under
this Lease shall not be increased as a result of such relocation of the
Premises. In such event, Landlord shall give Tenant prior notice, shall provide
Tenant, at Landlord's sole cost and expense, with tenant improvements at least
equal in quality to those in the Premises and shall move Tenant's effects to the
new space at Landlord's sole cost and expense at such time and CROSSROADS
811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (27) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr030.jpg]
Page(s) in such manner as to inconvenience Tenant as little as reasonably
practicable. In addition, Landlord shall reimburse Tenant for the reasonable
costs and expenses incurred by Tenant in connection with such relocation
(including, but not limited to, the costs of reasonable supplies of replacement
stationery and communication and telephone installations), within thirty (30)
days of Landlord's receipt of an invoice therefor. Simultaneously with such
relocation of the Premises, the parties shall immediately execute an amendment
to this Lease stating the relocation of the Premises, provided, however, that
notwithstanding the foregoing, (i) in no event shall the rentable area of the
Relocation Space be less than one hundred percent (100%) of the rentable area of
the Premises; and (ii) Tenant's Base Rent shall not increase as a result of such
relocation. ARTICLE 23 SIGNS 23.1 Full Floors. Subject to Landlord's prior
written approval, in its sole discretion, and provided all signs are in keeping
with the quality, design and style of the Building and Project, Tenant, if the
Premises comprise an entire floor of the Building, at its sole cost and expense,
may install identification signage anywhere in the Premises including in the
elevator lobby of the Premises, provided that such signs must not be visible
from the exterior of the Building. 23.2 Multi-Tenant Floors. If other tenants
occupy space on the floor on which the Premises is located, Tenant's identifying
signage near the entry to the Premises shall be provided by Landlord, at
Tenant's cost, and such signage shall be comparable to that used by Landlord for
other similar floors in the Building and shall comply with Landlord's
then-current Building standard signage program. 23.3 Prohibited Signage and
Other Items. Any signs, notices, logos, pictures, names or advertisements which
are installed and that have not been separately approved by Landlord may be
removed without notice by Landlord at the sole expense of Tenant. Tenant may not
install any signs on the exterior or roof of the Project or the Common Areas.
Any signs, window coverings, or blinds (even if the same are located behind the
Landlord-approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building, shall be subject to the prior
approval of Landlord, in its sole discretion. 23.4 Building Directory. Tenant
shall have the right, at Tenant's sole cost and expense, to designate one (1)
name strip on the Building directory (as and to the extent any directory exists
at the Building), and any subsequent changes to Tenant's name strip shall be
following Tenant's receipt of Landlord's reasonable consent thereto. ARTICLE 24
COMPLIANCE WITH LAW Tenant shall not do anything or suffer anything to be done
in or about the Premises or the Project which will in any way conflict with any
law, statute, ordinance or other governmental rule, regulation or requirement
now in force or which may hereafter be enacted or promulgated. At its sole cost
and expense, Tenant shall promptly comply with all such governmental measures.
Should any standard or regulation now or hereafter be imposed on Landlord or
Tenant by a state, federal or local governmental body charged with the
establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply promptly with such standards or
regulations. Tenant shall be responsible, at its sole cost and expense, to make
all alterations to the Premises as are required to comply with the governmental
rules, regulations, requirements or standards described in this Article 24. The
judgment of any court of competent jurisdiction or the admission of Tenant in
any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises have not undergone inspection by a Certified
Access Specialist (CASp). As required by Section 1938(e) of the California Civil
Code, Landlord hereby states as follows: "A Certified Access Specialist (CASp)
can inspect the subject premises and determine whether the subject premises
comply with all of the CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (28) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr031.jpg]
Page(s) applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises." In
furtherance of the foregoing, Landlord and Tenant hereby agree as follows: (a)
any CASp inspection requested by Tenant shall be conducted, at Tenant's sole
cost and expense, by a CASp approved in advance by Landlord; and (b) pursuant to
this Article 24 above, Tenant, at its cost, is responsible for making any
repairs within the Premises to correct violations of construction- related
accessibility standards identified by such CASp inspection requested by Tenant,
in accordance with the terms of Article 8 above. ARTICLE 25 LATE CHARGES If any
installment of Rent or any other sum due from Tenant shall not be received by
Landlord or Landlord's designee within five (5) business days after Tenant's
receipt of written notice from Landlord that said amount is due, then Tenant
shall pay to Landlord a late charge equal to ten percent (10%) of the overdue
amount plus any reasonable attorneys' fees incurred by Landlord by reason of
Tenant's failure to pay Rent and/or other charges when due hereunder.
Notwithstanding the foregoing, Tenant shall be entitled to notice upon the
expiration of a five (5) day cure period prior to imposition of any late charge
under this Article 25 one (1) time per twelve (12) month period; after such
written notice has been provided to Tenant in a twelve (12) month period, Tenant
shall not be entitled to any further notice prior to imposition of a late charge
under this Article 25 in such twelve (12) month period. The late charge shall be
deemed Additional Rent and the right to require it shall be in addition to all
of Landlord's other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord's remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days after the date
they are due shall bear interest from the date when due until paid at a rate per
annum equal to the lesser of (i) the annual "Bank Prime Loan" rate cited in the
Federal Reserve Statistical Release Publication H.15, published on the first
Tuesday of each calendar month (or such other comparable index as Landlord and
Tenant shall reasonably agree upon if such rate ceases to be published) plus two
(2) percentage points, and (ii) the highest rate permitted by applicable law.
ARTICLE 26 LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT 26.1 Landlord's
Cure. All covenants and agreements to be kept or performed by Tenant under this
Lease shall be performed by Tenant at Tenant's sole cost and expense and without
any reduction of Rent, except to the extent, if any, otherwise expressly
provided herein. If Tenant shall fail to perform any obligation under this
Lease, and such failure shall continue in excess of the time allowed under
Section 19.1.2, above, unless a specific time period is otherwise stated in this
Lease, Landlord may, but shall not be obligated to, make any such payment or
perform any such act on Tenant's part without waiving its rights based upon any
default of Tenant and without releasing Tenant from any obligations hereunder.
26.2 Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended. Tenant's obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term. CROSSROADS
811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (29) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr032.jpg]
Page(s) ARTICLE 27 ENTRY BY LANDLORD Landlord reserves the right at all
reasonable times and upon at least 24 hours' notice to Tenant, which notice may
be verbal (except in the case of an emergency, where no notice shall be
required), to enter the Premises to (i) inspect them; (ii) show the Premises to
prospective purchasers, or to current or prospective mortgagees, ground or
underlying lessors or insurers or, during the last twelve (12) months of the
Lease Term, to prospective tenants; (iii) post notices of nonresponsibility; or
(iv) alter, improve or repair the Premises or the Building, or for structural
alterations, repairs or improvements to the Building or the Building's systems
and equipment. Notwithstanding anything to the contrary contained in this
Article 27, Landlord may enter the Premises at any time to (A) perform services
required of Landlord, including janitorial service; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform. Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes. Except in the case of an emergency, Tenant shall have the right to
have a representative of Tenant accompany the entrant, provided that Tenant's
representative is reasonably available. Tenant hereby waives any claims for
damages or for any injuries or inconvenience to or interference with Tenant's
business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant's vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein. ARTICLE 28 TENANT PARKING
Tenant shall have the right to rent from Landlord, commencing on the Lease
Commencement Date, the amount of parking passes set forth in Section 8 of the
Summary, on a monthly basis throughout the Lease Term, which parking passes
shall pertain to Project parking areas. Tenant shall pay to Landlord for
automobile parking passes on a monthly basis the prevailing rate charged from
time to time at the location of such parking passes; provided that during the
initial Lease Term only, such parking passes shall be free of charge (except for
any taxes as contemplated by the next sentence). In addition, Tenant shall be
responsible for the full amount of any taxes imposed by any governmental
authority in connection with the renting of such parking passes by Tenant or the
use of the parking facility by Tenant. Tenant's continued right to use the
parking passes is conditioned upon Tenant abiding by all rules and regulations
which are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located (including any sticker or
other identification system established by Landlord and the prohibition of
vehicle repair and maintenance activities in the Project's parking facilities),
Tenant's cooperation in seeing that Tenant's employees and visitors also comply
with such rules and regulations and Tenant not being in default under this
Lease. Tenant's use of the Project parking facility shall be at Tenant's sole
risk and Tenant acknowledges and agrees that Landlord shall have no liability
whatsoever for damage to the vehicles of Tenant, its employees and/or visitors,
or for other personal injury or property damage or theft relating to or
connected with the parking rights granted herein or any of Tenant's, its
employees' and/or visitors' use of the parking facilities. Tenant's rights
hereunder are subject to the terms of any Underlying Documents. Landlord
specifically reserves the right to change the size, configuration, design,
layout and all other aspects of the Project parking facility at any time
(provided that Tenant's parking rights are not reduced as a result thereof) and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, temporarily close-off or restrict access to the Project parking
facility for purposes of permitting or facilitating any such construction,
alteration or improvements. Landlord shall use commercially reasonable efforts
to cause any such work to be conducted in a manner designed to minimize
inconvenience to the Tenant Parties and to provide alternative parking (if
necessary), at no additional cost to Tenant. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the
CROSSROADS 811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (30)
[Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr033.jpg]
Page(s) Landlord. The parking passes rented by Tenant pursuant to this Article
28 are provided to Tenant solely for use by Tenant's own personnel and such
passes may not be transferred, assigned, subleased or otherwise alienated by
Tenant without Landlord's prior approval. Tenant may validate visitor parking by
such method or methods as the Landlord may establish, at the validation rate
from time to time generally applicable to visitor parking. ARTICLE 29
MISCELLANEOUS PROVISIONS 29.1 Terms; Captions. The words "Landlord" and "Tenant"
as used herein shall include the plural as well as the singular. The necessary
grammatical changes required to make the provisions hereof apply either to
corporations or partnerships or individuals, men or women, as the case may
require, shall in all cases be assumed as though in each case fully expressed.
The captions of Articles and Sections are for convenience only and shall not be
deemed to limit, construe, affect or alter the meaning of such Articles and
Sections. 29.2 Binding Effect. Subject to all other provisions of this Lease,
each of the covenants, conditions and provisions of this Lease shall extend to
and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
29.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease. 29.4 Modification of Lease. Should any
current or prospective mortgagee or ground lessor for the Building or Project
require a modification of this Lease, which modification will not cause an
increased cost or expense to Tenant or in any other way materially and adversely
change the rights and obligations of Tenant hereunder, then and in such event,
Tenant agrees that this Lease may be so modified and agrees to execute whatever
documents are reasonably required therefor and to deliver the same to Landlord
within ten (10) business days following a request therefor. At the request of
Landlord or any mortgagee or ground lessor, Tenant agrees to execute a short
form of Lease and deliver the same to Landlord within ten (10) business days
following the request therefor. 29.5 Transfer of Landlord's Interest. Tenant
acknowledges that Landlord has the right to transfer all or any portion of its
interest in the Project or Building and in this Lease, and Tenant agrees that in
the event of any such transfer, Landlord shall automatically be released from
all liability under this Lease and Tenant agrees to look solely to such
transferee for the performance of Landlord's obligations hereunder after the
date of transfer and such transferee shall be deemed to have fully assumed and
be liable for all obligations of this Lease to be performed by Landlord,
including the return of any Security Deposit, and Tenant shall attorn to such
transferee. 29.6 Prohibition Against Recording. Except as provided in Section
29.4 of this Lease, neither this Lease, nor any memorandum, affidavit or other
writing with respect thereto, shall be recorded by Tenant or by anyone acting
through, under or on behalf of Tenant. 29.7 Landlord's Title. Landlord's title
is and always shall be paramount to the title of Tenant. Nothing herein
contained shall empower Tenant to do any act which can, shall or may encumber
the title of Landlord. 29.8 Relationship of Parties. Nothing contained in this
Lease shall be deemed or construed by the parties hereto or by any third party
to create the relationship of principal and agent, partnership, joint venturer
or any association between Landlord and Tenant. CROSSROADS 811068.04/WLA Office
Lease 375985-00061/1-24-20/cb/ejs (31) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr034.jpg]
Page(s) 29.9 Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect. 29.10
Time of Essence. Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor. 29.11 Partial
Invalidity. If any term, provision or condition contained in this Lease shall,
to any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, provision or condition to persons or circumstances
other than those with respect to which it is invalid or unenforceable, shall not
be affected thereby, and each and every other term, provision and condition of
this Lease shall be valid and enforceable to the fullest extent possible
permitted by law. 29.12 No Warranty. In executing and delivering this Lease,
Tenant has not relied on any representations, including, but not limited to, any
representation as to the amount of any item comprising Additional Rent or the
amount of the Additional Rent in the aggregate or that Landlord is furnishing
the same services to other tenants, at all, on the same level or on the same
basis, or any warranty or any statement of Landlord which is not set forth
herein or in one or more of the exhibits attached hereto. 29.13 Landlord
Exculpation. The liability of Landlord or the Landlord Parties to Tenant for any
default by Landlord under this Lease or arising in connection herewith or with
Landlord's operation, management, leasing, repair, renovation, alteration or any
other matter relating to the Project or the Premises shall be limited solely and
exclusively to an amount which is equal to the interest of Landlord in the
Building, provided that in no event shall such liability extend to any sales or
insurance proceeds received by Landlord or the Landlord Parties in connection
with the Project, Building or Premises. Neither Landlord, nor any of the
Landlord Parties shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant. The limitations of liability
contained in this Section 29.13 shall inure to the benefit of Landlord's and the
Landlord Parties' present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Under no circumstances shall any
present or future partner of Landlord (if Landlord is a partnership), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring. 29.14 Entire
Agreement. It is understood and acknowledged that there are no oral agreements
between the parties hereto affecting this Lease and this Lease constitutes the
parties' entire agreement with respect to the leasing of the Premises and
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. None of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the parties hereto. 29.15 Right
to Lease. Landlord reserves the absolute right to effect such other tenancies in
the Project as Landlord in the exercise of its sole business judgment shall
determine to best promote the interests of the Building or Project. Tenant does
not rely on the fact, nor does Landlord represent, that any specific tenant or
type or number of tenants shall, during the Lease Term, occupy any space in the
Building or Project. 29.16 Force Majeure. Any prevention, delay or stoppage due
to strikes, lockouts, labor disputes, acts of God, acts of war, terrorist acts,
inability to obtain services, labor, or materials or reasonable substitutes
therefor, governmental actions, civil commotions, fire or other casualty, and
other causes beyond the reasonable control of the party obligated to perform,
except with respect to the obligations imposed with regard to Rent and other
charges to be paid by Tenant pursuant to this Lease (collectively, a "Force
Majeure"), notwithstanding anything to the contrary contained in this Lease,
shall excuse the performance of such party for a period equal to any such
prevention, delay CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (32) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr035.jpg]
Page(s) or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure. 29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant
and for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease. 29.18 Notices. All notices, demands, statements, designations, approvals
or other communications (collectively, "Notices") given or required to be given
by either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) delivered by a nationally recognized overnight
courier, or (C) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 9 of the Summary, or to such other place as Tenant may from time to time
designate in a Notice to Landlord, or to Landlord at the addresses set forth
below, or to such other places as Landlord may from time to time designate in a
Notice to Tenant. Any Notice will be deemed given (i) three (3) days after the
date it is posted if sent by Mail, (ii) the date the overnight courier delivery
is made, or (iii) the date personal delivery is made. As of the date of this
Lease, any Notices to Landlord must be sent, transmitted, or delivered, as the
case may be, to the following addresses: c/o Beacon Capital Partners, LLC 44
Montgomery Street, Suite 1210 San Francisco, CA 94104 Attention: Mr. McClure
Kelly and c/o Beacon Capital Partners, LLC 200 State Street, 5th Floor Boston,
Massachusetts 02109 Attention: General Counsel and Allen Matkins Leck Gamble
Mallory & Natsis LLP 1901 Avenue of the Stars Suite 1800 Los Angeles, California
90067 Attention: Anton N. Natsis, Esq. 29.19 Joint and Several. If there is more
than one Tenant, the obligations imposed upon Tenant under this Lease shall be
joint and several. 29.20 Authority. If Tenant is a corporation, trust or
partnership, each individual executing this Lease on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so. In such event, Tenant shall, within ten
(10) days after execution of this Lease, deliver to Landlord satisfactory
evidence of such authority and, if a corporation, upon demand by Landlord, also
deliver to Landlord satisfactory evidence of (i) good standing in Tenant's state
of incorporation and (ii) qualification to do business in California. 29.21
Attorneys' Fees. In the event that either Landlord or Tenant should bring suit
for the possession of the Premises, for the recovery of any sum due under this
Lease, or because of the breach of any provision of this Lease or for any other
relief against the other, then all costs and expenses, including reasonable
attorneys' fees, incurred by the prevailing party therein shall be paid by the
other party, which obligation on the part of the other party shall be deemed to
have accrued on the date of the commencement of such action and shall be
enforceable whether or not the action is prosecuted to judgment. CROSSROADS
811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (33) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr036.jpg]
Page(s) 29.22 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be
construed and enforced in accordance with the laws of the State of California.
IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT
TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) TO
THE EXTENT PERMITTED BY APPLICABLE LAW, IN THE INTEREST OF SAVING TIME AND
EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT
OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP
OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN THE EVENT
LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT
OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW. 29.23
Submission of Lease. Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of, option for or option to lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant. 29.24 Brokers. Landlord and Tenant hereby warrant to
each other that they have had no dealings with any real estate broker or agent
in connection with the negotiation of this Lease, excepting only the real estate
brokers or agents specified in Section 11 of the Summary (the "Brokers"), and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Lease. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party. The terms of
this Section 29.24 shall survive the expiration or earlier termination of the
Lease Term. 29.25 Independent Covenants. This Lease shall be construed as though
the covenants herein between Landlord and Tenant are independent and not
dependent and Tenant hereby expressly waives the benefit of any statute to the
contrary and agrees that if Landlord fails to perform its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord's expense or to any setoff of the Rent or other amounts
owing hereunder against Landlord. 29.26 Project or Building Name and Signage.
Landlord shall have the right at any time to change the name of the Project or
Building and to install, affix and maintain any and all signs on the exterior
and on the interior of the Project or Building as Landlord may, in Landlord's
sole discretion, desire. Tenant shall not use the name of the Project or
Building or use pictures or illustrations of the Project or Building in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord. 29.27 Counterparts. This Lease may be executed in
counterparts with the same effect as if both parties hereto had executed the
same document. Both counterparts shall be construed together and shall
constitute a single lease. 29.28 Confidentiality. Tenant acknowledges that the
content of this Lease and any related documents are confidential information.
Tenant shall keep such confidential information strictly confidential and shall
not disclose such confidential information to any person or entity other than
Tenant's financial, legal, and space planning consultants. Notwithstanding the
foregoing, Tenant shall have the right to record the Lease with or otherwise
provide the Lease to the Security and Exchange Commission in connection with its
reporting and similar requirements, and Landlord agrees that such actions will
not be a violation of this Section 29.28. CROSSROADS 811068.04/WLA Office Lease
375985-00061/1-24-20/cb/ejs (34) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr037.jpg]
Page(s) 29.29 Building Renovations. It is specifically understood and agreed
that Landlord has no obligation and has made no promises to alter, remodel,
improve, renovate, repair or decorate the Premises, Building, or any part
thereof and that no representations respecting the condition of the Premises or
the Building have been made by Landlord to Tenant except as specifically set
forth herein or in the Tenant Work Letter. However, Tenant hereby acknowledges
that Landlord is currently renovating or may during the Lease Term renovate,
improve, alter, or modify (collectively, the "Renovations") the Project, the
Building and/or the Premises. Tenant hereby agrees that such Renovations shall
in no way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of Rent. Landlord shall have no responsibility and shall not be liable
to Tenant for any injury to or interference with Tenant's business arising from
the Renovations, nor shall Tenant be entitled to any compensation or damages
from Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations. 29.30 No
Violation. Tenant hereby warrants and represents that neither its execution of
nor performance under this Lease shall cause Tenant to be in violation of any
agreement, instrument, contract, law, rule or regulation by which Tenant is
bound, and Tenant shall protect, defend, indemnify and hold Landlord harmless
against any claims, demands, losses, damages, liabilities, costs and expenses,
including, without limitation, reasonable attorneys' fees and costs, arising
from Tenant's breach of this warranty and representation. 29.31 Communications
and Computer Lines. Tenant may install, maintain, replace, remove or use any
communications or computer wires and cables serving the Premises (collectively,
the "Lines"), provided that (i) Tenant shall obtain Landlord's prior written
consent, use an experienced and qualified contractor approved in writing by
Landlord, and comply with all of the other provisions of Articles 7 and 8 of
this Lease, (ii) an acceptable number of spare Lines and space for additional
Lines shall be maintained for existing and future occupants of the Project, as
determined in Landlord's reasonable opinion, (iii) the Lines therefor (including
riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, shall be surrounded by a protective conduit
reasonably acceptable to Landlord, and shall be identified in accordance with
the "Identification Requirements," as that term is set forth hereinbelow, (iv)
any new or existing Lines servicing the Premises shall comply with all
applicable governmental laws and regulations, (v) as a condition to permitting
the installation of new Lines, Landlord may require that Tenant remove existing
Lines located in or serving the Premises and repair any damage in connection
with such removal, and (vi) Tenant shall pay all costs in connection therewith.
All Lines shall be clearly marked with adhesive plastic labels (or plastic tags
attached to such Lines with wire) to show Tenant's name, suite number, telephone
number and the name of the person to contact in the case of an emergency (A)
every four feet (4') outside the Premises (specifically including, but not
limited to, the electrical room risers and other Common Areas), and (B) at the
Lines' termination point(s) (collectively, the "Identification Requirements").
Landlord reserves the right, upon notice to Tenant at any time prior to the
expiration or earlier termination of this Lease, to require that Tenant, at
Tenant's sole cost and expense, remove any Lines located in or serving the
Premises which were installed by or on behalf of Tenant prior to the expiration
or earlier termination of this Lease. 29.32 Transportation Management. Tenant
shall fully comply with all present or future programs intended to manage
parking, transportation or traffic in and around the Project and/or the
Building, and in connection therewith, Tenant shall take responsible action for
the transportation planning and management of all employees located at the
Premises by working directly with Landlord, any governmental transportation
management organization or any other transportation-related committees or
entities. Such programs may include, without limitation: (i) restrictions on the
number of peak-hour vehicle trips generated by Tenant; (ii) increased vehicle
occupancy; (iii) implementation of an in-house ridesharing program and an
employee transportation coordinator; (iv) working with employees and any
Project, Building or area-wide ridesharing program manager; (v) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare; and (vi) utilizing flexible work shifts for employees. 29.33
Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money Laundering.
Neither Tenant nor any of its affiliates, nor any of their respective members,
partners or other equity holders, and none of their respective officers,
directors or managers is, nor prior to or during the Lease Term, will become a
person or entity with whom U.S. persons or entities are restricted from doing
business under (a) the Patriot Act (as defined below), (b) any other
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) (including any “blocked”
person or entity listed in the Annex to Executive Order Nos. 12947, CROSSROADS
811068.04/WLA Office Lease 375985-00061/1-24-20/cb/ejs (35) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr038.jpg]
Page(s) 13099 and 13224 and any modifications thereto or thereof or any other
person or entity named on OFAC’s Specially Designated Blocked Persons List) or
(c) any other U.S. statute, Executive Order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism) or other governmental action
(collectively, “Prohibited Persons”). Prior to and during the Lease Term,
Tenant, and to Tenant’s knowledge, its employees and any person acting on its
behalf have at all times fully complied with, and are currently in full
compliance with, the Foreign Corrupt Practices Act of 1977 and any other
applicable anti-bribery or anti-corruption laws. Tenant is not entering into
this Lease, directly or indirectly, in violation of any laws relating to drug
trafficking, money laundering or predicate crimes to money laundering. As used
herein, “Patriot Act” shall mean the USA Patriot Act of 2001, 107 Public Law 56
(October 26, 2001) and all other statutes, orders, rules and regulations of the
U.S. government and its various executive departments, agencies and offices
interpreting and implementing the Patriot Act. CROSSROADS 811068.04/WLA Office
Lease 375985-00061/1-24-20/cb/ejs (36) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 
[a101wla-811068xv3xcrossr039.jpg]
Page(s) IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
executed the day and date first above written. LANDLORD: TENANT: BCSP CROSSROADS
PROPERTY LLC, HEALTHEQUITY, INC., a Delaware limited liability company a
Delaware corporation By: /s/ McClure Kelly By: /s/ Darcy Mott Name: McClure
Kelly Name: Darcy Mott Title: Senior Managing Director Title: CFO Date: January
23, 2020 The date of this Lease shall be and remain as set forth in Section 1 of
the Summary. The date below the Landlord's signature is merely intended to
reflect the date of Landlord's execution of this Lease. CROSSROADS 811068.04/WLA
Office Lease 375985-00061/1-24-20/cb/ejs (37) [Healthequity, Inc.]



--------------------------------------------------------------------------------



 